Exhibit 10.64


AGREEMENT OF SALE AND PURCHASE

        THIS AGREEMENT OF SALE AND PURCHASE (“Agreement”) is made this 10th day
of August, 2004 by and between MACK-CALI TEXAS PROPERTY L.P., a limited
partnership organized under the laws of the State of Texas having an address c/o
Mack-Cali Realty Corporation, 11 Commerce Drive, Cranford, New Jersey 07016
(“Seller”), and CENTENNIAL ACQUISITION COMPANY, a corporation organized under
the laws of the State of Texas having an address at 17400 Dallas Parkway, Suite
216, Dallas, Texas 75287, and WARAMAUG ACQUISITION CORP., a corporation
organized under the laws of the State of Texas having an address of 17400 Dallas
Parkway, Suite 216, Dallas, Texas 75287 (collectively, “Purchaser”).

        In consideration of the mutual promises, covenants, and agreements set
forth herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller and Purchaser agree as
follows:


ARTICLE I
DEFINITIONS

        Section 1.1    Definitions.  For purposes of this Agreement, the
following capitalized terms have the meanings set forth in this Section 1.1:

        “Assignment” has the meaning ascribed to such term in Section 10.3(d)
and shall be in the form attached hereto as Exhibit A.

        “Assignment of Leases” has the meaning ascribed to such term in
Section 10.3(c) and shall be in the form attached hereto as Exhibit B.

        “Authorities” means the various federal, state and local governmental
and quasi-governmental bodies or agencies having jurisdiction over the Real
Property and Improvements, or any portion thereof.

        “Bill of Sale” has the meaning ascribed to such term in Section 10.3(b)
and shall be in the form attached hereto as Exhibit C.

        “Business Day” means any day other than a Saturday, Sunday or a day on
which national banking associations are authorized or required to close.

        “Century Property” means that certain Real Property located at 84 N.E.
Loop 410, San Antonio, Texas.

        “Certificate as to Foreign Status” has the meaning ascribed to such term
in Section 10.3(g) and shall be in the form attached as Exhibit J.

        “Certifying Person” has the meaning ascribed to such term in
Section 4.3(a).

        “Closing” means the consummation of the purchase and sale of the
Property contemplated by this Agreement, as provided for in Article X.


--------------------------------------------------------------------------------


        “Closing Date” means the date on which the Closing of the transaction
contemplated hereby actually occurs.

        “Closing Statement” has the meaning ascribed to such term in
Section 10.4(a).

        “Closing Surviving Obligations” means the rights, liabilities,
obligations and interpretive sections set forth in Sections 3.2, 4.3, 5.3, 5.4,
8.1, 8.2, 8.3, 10.4, 10.6, 11.1, 11.2, 16.1, 18.3, 18.4, 18.6, 18.7, 18.8, 18.9,
18.10, 18.11, 18.13, 18.14 and 18.15, Article XIV, and any other provisions
which pursuant to their terms survive the Closing hereunder, subject to any
limitations expressly set forth herein.

        “Code” has the meaning ascribed to such term in Section 4.3.

        “Confidentiality Agreement” means that certain Confidentiality Agreement
dated July 1, 2004 among Centennial Acquisition Company, Paul Nussbaum and
Seller.

        “Consultant” has the meaning ascribed to such term in Section 10.3(s).

        “Consulting Agreement” has the meaning ascribed to such term in
Section 10.2(i).

        “Deed” has the meaning ascribed to such term in Section 10.3(a).

        “Delinquent Rental” has the meaning ascribed to such term in
Section 10.4(b).

        “Documents” has the meaning ascribed to such term in Section 5.2(a).

        “Earnest Money Deposit” has the meaning ascribed to such term in
Section 4.1.

        “Effective Date” means the date on which an original of this Agreement
(or original counterparts of this Agreement) executed by both Seller and
Purchaser is received by the Escrow Agent.

        “Employee Notice” has the meaning ascribed to such term in
Section 9.2(e).

        “Environmental Laws” means each and every federal, state, county and
municipal statute, ordinance, rule, regulation, code, order, requirement,
directive, binding written interpretation and binding written policy pertaining
to Hazardous Substances issued by any Authorities with respect to or which
otherwise pertains to or affects the Real Property or the Improvements, or any
portion thereof, the use, ownership, occupancy or operation of the Real Property
or the Improvements, or any portion thereof, or Purchaser, and as same have been
amended, modified or supplemented from time to time, including but not limited
to the Comprehensive Environmental Response, Compensation and Liability Act of
1980 (42 U.S.C. § 9601 et seq.), the Hazardous Substances Transportation Act (49
U.S.C. § 1802 et seq.), the Resource Conservation and Recovery Act (42 U.S.C.
§ 6901 et seq.), as amended by the Hazardous and Solid Wastes Amendments of
1984, the Water Pollution Control Act (33 U.S.C. § 1251 et seq.), the Safe
Drinking Water Act (42 U.S.C. § 300f et seq.), the Clean Water Act (33 U.S.C.
§ 1321 et seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.), the Solid Waste
Disposal Act (42 U.S.C. § 6901 et seq.), the Toxic Substances Control Act (15
U.S.C. § 2601 et seq.), the Emergency Planning and Community Right-to-Know Act
of 1986 (42 U.S.C. § 11001 et seq.), the Radon Gas and Indoor Air Quality
Research Act of 1986 (42 U.S.C. § 7401 et seq.), the National Environmental
Policy Act (42 U.S.C. § 4321 et seq.), the Superfund Amendment Reauthorization
Act of 1986 (42 U.S.C. § 9601 et seq.), the Occupational Safety and Health Act
(29 U.S.C. § 651 et seq.) (collectively, the “Environmental Statutes”), and any
and all rules and regulations which have become effective under any and all of
the Environmental Statutes.


2

--------------------------------------------------------------------------------


        “Environmental Reports” means those documents set forth on Exhibit M.

        "Escrow Agent" means Commonwealth Land Title Insurance Company, c/o
LandAmerica Financial Group, Inc., 7557 Rambler Road, Suite 1200, Dallas, Texas
75231, Attention: John Pettiette, Esq.

        “Evaluation Period” has the meaning ascribed to such term in
Section 5.1.

        “Existing Survey” means Seller’s existing survey of the Century Property
dated October 28, 1997 and last revised on November 25, 1997, prepared by
International Land Services, Inc.; Seller’s existing survey of the Santa Fe
Property dated October 13, 1997 and last revised on November 26, 1997, prepared
by International Land Services, Inc.; and Seller’s existing survey of the Tri
West Property dated November 1, 1997 and last revised on November 26, 1997,
prepared by International Land Services, Inc..

        “Free Rent Credit” has the meaning ascribed to such term on Exhibit P.

        “Governmental Regulations” means all statutes, ordinances, rules and
regulations of the Authorities applicable to Seller or the use or operation of
the Real Property or the Improvements or any portion thereof.

        “Hazardous Substances” means (a) asbestos, radon gas and urea
formaldehyde foam insulation, (b) any solid, liquid, gaseous or thermal
contaminant, including smoke vapor, soot, fumes, acids, alkalis, chemicals,
petroleum products or byproducts, polychlorinated biphenyls, phosphates, lead or
other heavy metals and chlorine, (c) any solid or liquid waste (including,
without limitation, hazardous waste), hazardous air pollutant, hazardous
substance, hazardous chemical substance and mixture, toxic substance, pollutant,
pollution, regulated substance and contaminant, and (d) any other chemical,
material or substance, the use or presence of which, or exposure to the use or
presence of which, is prohibited, limited or regulated by any Environmental
Laws.

        “Improvements” means all buildings, structures, fixtures, parking areas
and other improvements located on the Real Property.

        “Initial Objection Date” has the meaning ascribed to such term in
Section 6.2(a).

        “Lease Schedule” means the current schedule of Leases attached as
Exhibit F, as such schedule may be updated as permitted by this Agreement.


3

--------------------------------------------------------------------------------


        “Leased Property” means all items of Personal Property leased by or on
behalf of Seller.

        “Leases” means all of the leases and other agreements entered into by
Seller (or a predecessor-in-interest) as landlord prior to the Effective Date
with respect to the use and occupancy of the Property, together with all
amendments, renewals and modifications thereof, if any, and all guaranties
thereof, if any, entered into as of the Effective Date, together with all new
leases, amendments, renewals and modifications of existing leases and lease
guaranties entered into after the Effective Date in accordance with the terms of
this Agreement.

        “Leasing Commission Agreements” means all leasing commission agreements
set forth on Exhibit L attached hereto, together with all amendments, renewals
and modifications thereof, if any, and any new leasing commission agreements
entered into after the Effective Date in accordance with the terms of this
Agreement.

        “Licensee Parties” has the meaning ascribed to such term in Section 5.1.

        “Licenses and Permits” means, collectively, all of Seller’s right, title
and interest, to the extent assignable, in and to licenses, permits,
certificates of occupancy, approvals, dedications, subdivision maps and
entitlements now or hereafter issued, approved or granted by the Authorities
exclusively in connection with the Real Property and the Improvements, together
with all renewals and modifications thereof.

        “Major Tenant” means any Tenant leasing in excess of 10,000 square feet
of space at a Project, in the aggregate.

        “New Leasing Costs” has the meaning ascribed to such term in
Section 10.4(e).

        “Operating Expenses” has the meaning ascribed to such term in
Section 10.4(c).

        “Permitted Exceptions” has the meaning ascribed to such term in
Section 6.2(a).

        “Permitted Outside Parties” has the meaning ascribed to such term in
Section 5.2(b).

        “Personal Property” means all of Seller’s right, title and interest in
and to all equipment, appliances, tools, supplies, machinery, artwork,
furnishings and other tangible personal property attached to, appurtenant to,
located in and used exclusively in connection with the ownership or operation of
the Improvements and situated at the Property at the time of Closing.
Notwithstanding the preceding sentence, “Personal Property” shall not include
(a) any proprietary or confidential materials, (b) any property owned by tenants
or others or (c) any Leased Property.

        “Pre-Approved Lease” has the meaning ascribed to such term in
Section 7.1(a).

        “Project” means that portion of the Property located on and used
exclusively in connection with the Century Property, the Santa Fe Property or
the Tri West Property.

        “Property” has the meaning ascribed to such term in Section 2.1.


4

--------------------------------------------------------------------------------


        “Proration Items” has the meaning ascribed to such term in
Section 10.4(a).

        “Purchase Price” has the meaning ascribed to such term in Section 3.1.

        “Purchaser’s Affiliates” means any past, present or future:
(i) shareholder, partner, member, manager or owner of Purchaser; (ii) entity in
which Purchaser or any past, present or future shareholder, partner, member,
manager or owner of Purchaser has or had an interest; (iii) entity that,
directly or indirectly, controls, is controlled by or is under common control
with Purchaser and (iv) the heirs, executors, administrators, personal or legal
representatives, successors and assigns of any or all of the foregoing.

        “Purchaser’s Information” has the meaning ascribed to such term in
Section 5.3(c).

        “Real Property” means that certain parcel or parcels of real property
located at 84 N.E. Loop 410, San Antonio, Texas; 1122 North Alma Road,
Richardson, Texas; and 3030 LBJ Freeway, Dallas, Texas, as more particularly
described on the legal descriptions attached hereto and made a part hereof
respectively as Exhibit D-1, Exhibit D-2 and Exhibit D-3, together with all of
Seller’s right, title and interest, if any, in and to the appurtenances
pertaining thereto, including but not limited to Seller’s right, title and
interest in and to the adjacent streets, alleys and right-of-ways, and any
easement rights, air rights, subsurface development rights and water rights.

        “Related Party” has the meaning ascribed to such term on Exhibit R.

        “Rental” has the meaning ascribed to such term in Section 10.4(b), and
same are “Delinquent” in accordance with the meaning ascribed to such term in
Section 10.4(b).

        “Rent Rolls” means the rent rolls for each Project attached hereto as
Exhibit N-1, Exhibit N-2 and Exhibit N-3.

        “Right of First Offer” has the meaning ascribed to such term in
Section 7.3.

        “Santa Fe Property” means that certain Real Property located at 1122
North Alma Road, Richardson, Texas.

        “Scheduled Closing Date” means the thirtieth (30th) day following the
expiration of the Evaluation Period or such earlier or later date to which
Purchaser and Seller may hereafter agree in writing.

        “Security Deposits” means all cash security deposits, letters of credit
and any other instruments of security paid to or received by Seller, as landlord
under the Leases (together with any interest which has accrued thereon, but only
to the extent such interest has accrued for the account of the Tenant).

        “Seller Closing Documents” has the meaning ascribed to such term in
Section 5.4.


5

--------------------------------------------------------------------------------


        “Seller’s Affiliates” means any past, present or future:
(i) shareholder, partner, member, manager or owner of Seller; (ii) entity in
which Seller or any past, present or future shareholder, partner, member,
manager or owner of Seller has or had an interest; (iii) entity that, directly
or indirectly, controls, is controlled by or is under common control with Seller
and (iv) the heirs, executors, administrators, personal or legal
representatives, successors and assigns of any or all of the foregoing.

        “Seller’s Knowledge” means the present actual (as opposed to
constructive or imputed) knowledge solely of any of Jeff Kennemer, Senior
Director of Property Management of M-C Texas Management L.P. and property
manager of the Santa Fe Property; Mitchell Hersh, Chief Executive Officer of
Mack-Cali Sub XVII, Inc; Sandi Ruffo, property manager, with respect to the
Century Property only; and Kathy Czorniak, property manager, with respect to the
Tri West Property only, without any independent investigation or inquiry
whatsoever.

        “Separation Agreements” means those agreements with Seller’s current
employees relating to stay-on bonuses and separation pay.

        “Service Contracts” means all of Seller’s right, title and interest, to
the extent assignable, in all service agreements, maintenance contracts,
equipment leasing agreements, warranties, guarantees, bonds, open purchase
orders and other contracts for the provision of labor, services, materials or
supplies relating solely to the Real Property, Improvements or Personal
Property, together with all renewals, supplements, amendments and modifications
thereof entered into as of the Effective Date, all as listed and described on
Exhibit E attached hereto, together with any new such agreements and renewals,
supplements, amendments and modifications of existing agreements entered into
after the Effective Date, to the extent permitted by Section 7.1.
Notwithstanding the foregoing, “Service Contracts” shall not include the
Spectrasite Agreements or the Separation Agreements.

        “Significant Portion” means, for purposes of the casualty provisions set
forth in Article XI hereof, damage by fire or other casualty to the Real
Property and the Improvements relating to a particular Project or a portion
thereof, the cost of which to repair would exceed Five Hundred Thousand Dollars
($500,000) in the aggregate.

        “Spectrasite Agreements” means that certain Agreement for the management
of rooftop transmitting sites dated July 6, 1998, between Mack-Cali Realty
Corporation on behalf of Seller and Spectrasite Building Group, Inc.
(“Spectrasite”), as successor-in-interest to Apex Site Management, Inc., as
extended by that certain letter, dated July 8, 2003, from Mack-Cali Realty
Corporation on behalf of Seller to Spectrasite (affecting the Century Property,
the Santa Fe Property and the Tri West Property) and that certain Agreement for
the management of telecommunications access sites dated October 24, 2001,
between Mack-Cali Realty Corporation on behalf of Seller and Spectrasite, as
amended and terminated by that certain Telecommunications Access Sites
Management Agreement Termination Agreement, dated July 3, 2003, between
Mack-Cali Realty Corporation on behalf of Seller and Spectrasite (affecting the
Tri West Property only).

        “Subsequent Objection Date” has the meaning ascribed to such term in
Section 6.2(a).


6

--------------------------------------------------------------------------------


        “Survey Objection” has the meaning ascribed to such term in Section 6.2.

        “Tenant Notice Letters” has the meaning ascribed to such term in
Section 10.2(e), and are to be delivered by Purchaser to Tenants pursuant to
Section 10.6.

        “Tenants” means the tenants or users of all or any portion of the
Property claiming rights pursuant to Leases.

        “Termination Surviving Obligations” means the rights, liabilities,
obligations and interpretive sections set forth in Sections 5.2, 5.3, 5.4,
7.1(h), 12.1, 16.1, 18.3, 18.4, 18.6, 18.7, 18.8, 18.9, 18.11, 18.13 and 18.14
and Articles XIII and XIV, and any other provisions which pursuant to their
terms survive any termination of this Agreement.

        “Title Commitment” has the meaning ascribed to such term in
Section 6.2(a).

        “Title Company” means Commonwealth Land Title Insurance Company.

        “Title Objections” has the meaning ascribed to such term in
Section 6.2(a).

        “Title Policy” has the meaning ascribed to such term in Section 9.1(f).

        “Tri West Property” means that certain Real Property located at 3030 LBJ
Freeway, Dallas, Texas.

        “Updated Survey” has the meaning ascribed to such term in Section 6.1.

        Section 1.2    References: Exhibits and Schedules.   Except as otherwise
specifically indicated, all references in this Agreement to Articles or Sections
refer to Articles or Sections of this Agreement, and all references to Exhibits
or Schedules refer to Exhibits or Schedules attached hereto, all of which
Exhibits and Schedules are incorporated into, and made a part of, this Agreement
by reference. The words “herein,” “hereof,”“hereinafter” and words and phrases
of similar import refer to this Agreement as a whole and not to any particular
Section or Article.


ARTICLE II
AGREEMENT OF PURCHASE AND SALE

        Section 2.1   Agreement.   Seller hereby agrees to sell, convey and
assign to Purchaser, and Purchaser hereby agrees to purchase and accept from
Seller, on the Closing Date and subject to the terms and conditions of this
Agreement, all of the following (collectively, the “Property”):

  (a)             the Real Property;


  (b)             the Improvements;


  (c)             the Personal Property;



7

--------------------------------------------------------------------------------


  (d)             all of Seller’s right, title and interest as lessor in and to
the Leases, the Leasing Commission Agreements and, subject to the terms of the
respective applicable Leases, the Security Deposits;


  (e)             to the extent assignable, the Service Contracts and the
Licenses and Permits;


  (f)             the Spectrasite Agreements; and


  (g)             all of Seller’s right, title and interest, to the extent
assignable or transferable, in and to all other intangible rights, titles,
interests, privileges and appurtenances owned by Seller and related to or used
exclusively in connection with the ownership, use or operation of the Real
Property or the Improvements, but specifically excluding any proprietary or
confidential materials.


        Section 2.2    Indivisible Economic Package.   Purchaser has no right to
purchase, and Seller has no obligation to sell, less than all of the Property,
it being the express agreement and understanding of Purchaser and Seller that,
as a material inducement to Seller and Purchaser to enter into this Agreement,
Purchaser has agreed to purchase, and Seller has agreed, subject to the terms of
this Agreement, to sell, all of the Property, subject to and in accordance with
the terms and conditions hereof.


ARTICLE III
CONSIDERATION

        Section 3.1    Purchase Price.   The purchase price (the “Purchase
Price”) of the Property shall be Forty-Two Million Three Hundred Fifty Thousand
and No/100 Dollars ($42,350,000.00) in lawful currency of the United States of
America, payable as provided in Section 3.3. The Purchase Price shall be
allocated to the Real Property as follows:

Century Property   $     11,000,000 .00 Santa Fe Property  $       2,350,000 .00
Tri West Property  $     29,000,000 .00

No portion of the Purchase Price shall be allocated to the Personal Property.

        Section 3.2   Assumption of Obligations.   As additional consideration
for the purchase and sale of the Property, at Closing Purchaser will assume all
of the covenants and obligations of Seller pursuant to the Leases, Spectrasite
Agreements, Service Contracts, Leasing Commission Agreements and Licenses and
Permits, which are to be performed from and after the Closing Date. Seller shall
remain liable for all covenants and obligations of Seller pursuant to the
Leases, Spectrasite Agreements, Service Contracts, Licenses and Permits, and,
except as set forth in Section 10.4(e), Leasing Commission Agreements, which are
to be performed prior to the Closing Date, except to the extent Purchaser has
received a credit at Closing for the cost to fulfill any obligations thereunder
(in which event, Purchaser shall assume such obligations).


8

--------------------------------------------------------------------------------


        Section 3.3    Method of Payment of Purchase Price.   No later than 1:00
p.m. Eastern Time on the Closing Date, and subject to adjustment as provided in
Section 10.4 of this Agreement, Purchaser shall pay to Seller the Purchase Price
(less the Earnest Money Deposit), together with all other costs and amounts to
be paid by Purchaser at the Closing pursuant to the terms of this Agreement
(“Purchaser’s Costs”), by Federal Reserve wire transfer of immediately available
funds to the account of Escrow Agent. Escrow Agent, following authorization by
the parties at Closing, shall (a) pay to Seller by Federal Reserve wire transfer
of immediately available funds to an account designated by Seller, the Purchase
Price, less any costs or other amounts to be paid by Seller at Closing pursuant
to the terms of this Agreement, (b) pay to the appropriate payees out of the
proceeds of Closing payable to Seller all costs and amounts to be paid by Seller
at Closing pursuant to the terms of this Agreement, and (c) pay Purchaser’s
Costs to the appropriate payees at Closing pursuant to the terms of this
Agreement.


ARTICLE IV
EARNEST MONEY DEPOSIT
AND ESCROW INSTRUCTIONS

        Section 4.1   The Earnest Money Deposit and Independent Contract
Consideration.

  (a)     Not later than two (2) Business Days after the Effective Date,
Purchaser shall deposit with the Escrow Agent, by Federal Reserve wire transfer
of immediately available funds, the sum of One Hundred Twenty-five Thousand and
No/100 Dollars ($125,000.00) as the earnest money deposit on account of the
Purchase Price (the “Earnest Money Deposit”). The Earnest Money Deposit shall be
allocated to the Real Property as follows:


Century Property   $     32,500 .00 Santa Fe Property  $       6,900 .00 Tri
West Property  $     85,600 .00

        In the event that Purchaser does not terminate this Agreement prior to
the expiration of the Evaluation Period as provided for in Section 5.3(c),
Purchaser shall, prior to the expiration of the Evaluation Period, deposit with
Escrow Agent, by wire transfer of immediately available funds, the sum of Three
Hundred Seventy-five Thousand and No/100 Dollars ($375,000.00) as additional
earnest money on account of the Purchase Price, which additional earnest money
will, upon deposit with Escrow Agent, become part of the Earnest Money Deposit.
The Additional Earnest Money Deposit shall be allocated to the Real Property as
follows:

Century Property   $       97,400 .00 Santa Fe Property  $       20,800 .00 Tri
West Property  $      256,800 .00



  (b)     Simultaneously with the execution and delivery of this Agreement by
Purchaser, Purchaser shall, in addition to the Earnest Money Deposit, pay to
Seller, by Federal Reserve wire transfer of immediately available funds or by
check payable to the order of Seller, One Hundred Dollars ($100.00) as
independent consideration for Seller’s execution of this Agreement.



9

--------------------------------------------------------------------------------


        Section 4.2   Escrow Instructions.   The Earnest Money Deposit shall be
held in escrow by the Escrow Agent in an interest-bearing account, in accordance
with the provisions of Article XVII. In the event this Agreement is not
terminated by Purchaser pursuant to the terms hereof by the end of the
Evaluation Period in accordance with the provisions of Section 5.3(c)herein, the
Earnest Money Deposit and the interest earned thereon shall become
non-refundable to Purchaser, except as otherwise expressly provided in this
Agreement. In the event this Agreement is terminated by Purchaser prior to the
expiration of the Evaluation Period, the Earnest Money Deposit, together with
all interest earned thereon, shall be refunded to Purchaser.

        Section 4.3    Designation of Certifying Person.   In order to assure
compliance with the requirements of Section 6045 of the Internal Revenue Code of
1986, as amended (the “Code”), and any related reporting requirements of the
Code, the parties hereto agree as follows:

  (a) The Escrow Agent agrees to assume all responsibilities for information
reporting required under Section 6045(e) of the Code, and Seller and Purchaser
hereby designate the Escrow Agent as the person to be responsible for all
information reporting under Section 6045(e)of the Code (the “Certifying
Person”).


  (b) Seller and Purchaser each hereby agree:


  (i) to provide to the Certifying Person all information and certifications
regarding such party, as reasonably requested by the Certifying Person or
otherwise required to be provided by a party to the transaction described herein
under Section 6045of the Code; and


  (ii) to provide to the Certifying Person such party’s taxpayer identification
number and a statement (on Internal Revenue Service Form W-9 or an acceptable
substitute form, or on any other form the applicable current or future Code
sections and regulations might require and/or any form requested by the
Certifying Person), signed under penalties of perjury, stating that the taxpayer
identification number supplied by such party to the Certifying Person is
correct.



ARTICLE V
INSPECTION OF PROPERTY

        Section 5.1    Evaluation Period.   For a period (the “Evaluation
Period”) ending at 5:00 p.m. Eastern Time on the sixtieth (60th) day after the
Effective Date, Purchaser and its authorized agents and representatives,
including consultants (collectively, for purposes of this Article V, the
“Licensee Parties”), shall have the right, subject to the right of any Tenants,
to enter upon the Real Property at all reasonable times during normal business
hours to perform an inspection of the Property. Purchaser will provide to Seller
notice of the intention of Purchaser or the other Licensee Parties to enter the
Real Property at least 24 hours prior to such intended entry and specify the
intended purpose therefor and the inspections and examinations contemplated to
be made and with whom any Licensee Party will communicate. At Seller’s option,
Seller may be present for any entry, communication and inspection. Purchaser
shall not communicate with or contact any of the Tenants without the prior
written consent of Seller, which consent shall not be unreasonably withheld or
delayed. Purchaser may communicate with or contact Authorities regarding the
Property without Seller’s prior written consent so long as such communication or
contact is not reasonably expected to cause an inspection of the Property by
such Authorities, provided that, if Purchaser becomes aware that an inspection
by any of such Authorities is likely as a result of Purchaser’s request for
information, then Purchaser shall withdraw such request and not renew such
request without first obtaining Seller’s prior written consent. Notwithstanding
anything to the contrary contained herein, no physical testing or sampling shall
be conducted during any such entry by Purchaser or any Licensee Party upon the
Real Property without Seller’s specific prior written consent, which consent
shall not be unreasonably withheld or delayed.


10

--------------------------------------------------------------------------------


        Section 5.2    Document Review.

  (a)     During the Evaluation Period, Purchaser and the Licensee Parties shall
have the right to review and inspect, at Purchaser’s sole cost and expense, all
of the following which, to Seller’s Knowledge, are in Seller’s possession or
control (collectively, the “Documents”): all of the Environmental Reports (which
Purchaser shall have the right to have updated at Purchaser’s sole cost and
expense); real estate tax bills, together with assessments (special or
otherwise), ad valorem and personal property tax bills, covering the period of
Seller’s ownership of the Property; current operating statements; the Leases,
lease files, Leasing Commission Agreements, Spectrasite Agreements, Service
Contracts and Licenses and Permits; engineering reports and studies pertaining
to the Property; budgets and appraisals pertaining to the Property; and
proposals for work not actually undertaken that are in Seller’s files located at
the Real Property. Such inspections shall occur at a location selected by
Seller, which may be at the office of Seller, Seller’s counsel, Seller’s
property manager, at the Real Property or any of them. Purchaser shall not have
the right to review or inspect materials not directly related to the leasing,
maintenance and/or management of the Property, including, without limitation,
all of Seller’s internal memoranda, financial projections, proposals for work
not actually undertaken (other than proposals for work not actually undertaken
that are in Seller’s files located at the Real Property), accounting and tax
records and similar proprietary, elective or confidential information.


  (b)     Purchaser acknowledges that any and all of the Documents may be
proprietary and confidential in nature and have been provided to Purchaser
solely to assist Purchaser in determining the desirability of purchasing the
Property. Subject only to the provisions of Article XII, Purchaser agrees not to
disclose the contents of the Documents or any of the provisions, terms or
conditions contained therein to any party outside of Purchaser’s organization
other than its employees, agents, attorneys, partners, accountants, lenders or
investors (collectively, for purposes of this Section 5.2(b), the “Permitted
Outside Parties”). Purchaser further agrees that within its organization, or as
to the Permitted Outside Parties, the Documents will be disclosed and exhibited
only to those persons within Purchaser’s organization or to those Permitted
Outside Parties who are responsible for determining the desirability of
Purchaser’s acquisition of the Property. Purchaser further acknowledges that the
Documents and other information relating to the leasing arrangements between
Seller and Tenants are proprietary and confidential in nature. Purchaser agrees
not to divulge the contents of such Documents and other information except in
strict accordance with the confidentiality standards set forth in this
Section 5.2 and Article XII. In permitting Purchaser and the Permitted Outside
Parties to review the Documents and other information to assist Purchaser,
Seller has not waived any privilege or claim of confidentiality with respect
thereto, and no third party benefits or relationships of any kind, either
express or implied, have been offered, intended or created by Seller, and any
such claims are expressly rejected by Seller and waived by Purchaser and the
Permitted Outside Parties, for whom, by its execution of this Agreement,
Purchaser is acting as an agent with regard to such waiver.



11

--------------------------------------------------------------------------------


  (c)     Purchaser acknowledges that some of the Documents may have been
prepared by third parties and may have been prepared prior to Seller’s ownership
of the Property. PURCHASER HEREBY ACKNOWLEDGES THAT, EXCEPT AS OTHERWISE MAY BE
EXPRESSLY SET FORTH IN SECTION 8.1 OF THIS AGREEMENT, SELLER HAS NOT MADE AND
DOES NOT MAKE ANY REPRESENTATION OR WARRANTY REGARDING THE TRUTH, ACCURACY OR
COMPLETENESS OF THE DOCUMENTS OR THE SOURCES THEREOF. SELLER HAS NOT UNDERTAKEN
ANY INDEPENDENT INVESTIGATION AS TO THE TRUTH, ACCURACY OR COMPLETENESS OF THE
DOCUMENTS AND IS PROVIDING THE DOCUMENTS SOLELY AS AN ACCOMMODATION TO
PURCHASER.


        Section 5.3     Entry and Inspection Obligations; Termination of
Agreement.

  (a)     Purchaser agrees that in entering upon and inspecting or examining the
Property, Purchaser and the other Licensee Parties will not materially disturb
the Tenants or materially interfere with the use of the Property pursuant to the
Leases; materially interfere with the operation and maintenance of the Real
Property or Improvements; damage any part of the Property or any personal
property owned or held by Tenants or any other person or entity; injure or
otherwise cause bodily harm to Seller or any Tenant, or to any of their
respective agents, guests, invitees, contractors and employees, or to any other
person or entity; permit any liens to attach to the Real Property by reason of
the exercise of Purchaser’s rights under this Article V; or reveal or disclose
any information obtained concerning the Property and the Documents to anyone
outside Purchaser’s organization, except in accordance with the confidentiality
standards set forth in Section 5.2(b) and Article XII. Purchaser will, and shall
cause its contractors to, maintain comprehensive general liability (occurrence)
insurance on terms and in amounts reasonably satisfactory to Seller and Workers’
Compensation insurance in statutory limits, and, if Purchaser or any Licensee
Party performs any physical inspection or sampling at the Real Property, in
accordance with Section 5.1, Purchaser shall maintain (if applicable), and shall
cause the relevant Licensee Parties to maintain, errors and omissions insurance
and contractor’s pollution liability insurance on terms and in amounts
acceptable to Seller. In each case (other than with respect to Worker’s
Compensation insurance), such policies shall insure Seller, Purchaser, Mack-Cali
Sub XVII, Inc., M-C Texas Management L.P. and such other parties as Seller shall
reasonably request, and Purchaser shall deliver to Seller evidence of insurance
verifying such coverage prior to entry upon the Real Property or Improvements.
Purchaser shall also (i) promptly pay when due the costs of all entry and
inspections and examinations done with regard to the Property; (ii) cause any
inspection to be conducted in accordance with standards customarily employed in
the industry and in compliance with all Governmental Regulations; (iii) at
Seller’s request, and upon Seller paying to Purchaser an amount equal to the
cost thereof, furnish to Seller any studies, reports or test results received by
Purchaser regarding the Property, promptly after such receipt, in connection
with such inspection; and (iv) repair any damage to the Real Property or
Improvements caused by Purchaser or any Licensee Party to the reasonable
satisfaction of Seller.



12

--------------------------------------------------------------------------------


  (b)     Purchaser hereby indemnifies, defends and holds Seller and its
partners, agents, directors, officers, employees, successors and assigns (each,
an “Indemnified Party”) harmless from and against any loss, damage, liability or
claim for personal injury or property damage or lien arising from (i) an act (or
a failure to act) at, upon or adjacent to the Property by or on behalf of
Purchaser or any Licensee Party, Permitted Outside Party or any consultant of
any of those, including reasonable attorneys’ fees and expenses, and INCLUDING
ANY SUCH LOSS, DAMAGE OR CLAIM TO WHICH THE NEGLIGENCE OF SELLER OR ANY OTHER
INDEMNIFIED PARTY MAY HAVE CONTRIBUTED, but excluding any such loss, damage or
claim if and to the extent caused by the gross negligence or willful misconduct
of Seller or any other Indemnified Party, whether prior to or after the date
hereof, with respect to the Property or (ii) any violation of the provisions of
this Article V.


  (c)     In the event that Purchaser determines, after its inspection of the
Documents and Real Property and Improvements, that it does not want to proceed
with the transaction as set forth in this Agreement, Purchaser shall have the
right to terminate this Agreement with respect to all of the Projects by
providing written notice to Seller prior to the expiration of the Evaluation
Period. In no event may Purchaser terminate this Agreement pursuant to this
Section 5.3(c) with respect to fewer than all of the Projects, thereby electing
to proceed to Closing with respect to fewer than all of the Projects. In the
event Purchaser terminates this Agreement in accordance with this
Section 5.3(c), or under any other right of termination as set forth herein,
Purchaser shall have the right to receive a refund of the Earnest Money Deposit,
together with all interest which has accrued thereon, and except with respect to
the Termination Surviving Obligations, this Agreement shall be null and void and
the parties shall have no further obligation to each other. In the event this
Agreement is terminated, Purchaser shall return to Seller all copies Purchaser
has made of the Documents and, provided Seller pays for such reports, studies,
surveys and test results, all copies of any studies, reports, surveys or test
results regarding any part of the Property obtained by Purchaser, before or
after the execution of this Agreement, in connection with Purchaser’s inspection
of the Property (collectively, “Purchaser’s Information”) promptly following the
time this Agreement is terminated for any reason, provided, however, that
Purchaser shall not be obligated to deliver to Seller any materials of a
proprietary nature (such as, for purposes of example only, any financial
forecasts or marketing repositioning plans) prepared for Purchaser in connection
with the Property, and provided further that Seller acknowledges that any
materials delivered to Seller by Purchaser pursuant to the provisions of this
Agreement shall be without warranty or representation whatsoever.



13

--------------------------------------------------------------------------------


        Section 5.4    Sale “As Is.”   THE TRANSACTION CONTEMPLATED BY THIS
AGREEMENT HAS BEEN NEGOTIATED BETWEEN SELLER AND PURCHASER. THIS AGREEMENT
REFLECTS THE MUTUAL AGREEMENT OF SELLER AND PURCHASER, AND PURCHASER HAS THE
RIGHT TO CONDUCT ITS OWN INDEPENDENT EXAMINATION OF THE PROPERTY. OTHER THAN THE
MATTERS EXPRESSLY REPRESENTED IN SECTION 8.1 HEREOF AND REPRESENTATIONS AND
WARRANTIES OF SELLER EXPRESSLY SET FORTH IN ANY DOCUMENTS DELIVERED BY SELLER TO
PURCHASER (OR TO ESCROW AGENT TO BE HELD BY ESCROW AGENT FOR PURCHASER IN THE
EVENT OF CLOSING) AT OR BEFORE CLOSING (COLLECTIVELY, THE “SELLER CLOSING
DOCUMENTS”), BY WHICH ALL OF THE FOLLOWING PROVISIONS OF THIS SECTION 5.4 ARE
LIMITED, PURCHASER HAS NOT RELIED UPON AND WILL NOT RELY UPON, EITHER DIRECTLY
OR INDIRECTLY, ANY REPRESENTATION OR WARRANTY OF SELLER OR ANY OF SELLER’S
AGENTS OR REPRESENTATIVES, AND PURCHASER HEREBY ACKNOWLEDGES THAT NO SUCH
REPRESENTATIONS OR WARRANTIES HAVE BEEN MADE.

EXCEPT FOR REPRESENTATIONS AND WARRANTIES OF SELLER EXPRESSLY CONTAINED IN THIS
AGREEMENT AND IN ANY SELLER CLOSING DOCUMENTS, SELLER SPECIFICALLY DISCLAIMS,
AND NEITHER SELLER NOR ANY OF SELLER’S AFFILIATES NOR ANY OTHER PERSON IS
MAKING, ANY REPRESENTATION, WARRANTY OR ASSURANCE WHATSOEVER TO PURCHASER, AND
NO WARRANTIES OR REPRESENTATIONS OF ANY KIND OR CHARACTER, EITHER EXPRESS OR
IMPLIED, ARE MADE BY SELLER OR RELIED UPON BY PURCHASER WITH RESPECT TO THE
STATUS OF TITLE TO OR THE MAINTENANCE, REPAIR, CONDITION, DESIGN OR
MARKETABILITY OF THE PROPERTY, OR ANY PORTION THEREOF, INCLUDING BUT NOT LIMITED
TO (a) ANY IMPLIED OR EXPRESS WARRANTY OF MERCHANTABILITY, (b) ANY IMPLIED OR
EXPRESS WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE, (c) ANY IMPLIED OR EXPRESS
WARRANTY OF CONFORMITY TO MODELS OR SAMPLES OF MATERIALS, (d) ANY RIGHTS OF
PURCHASER UNDER APPROPRIATE STATUTES TO CLAIM DIMINUTION OF CONSIDERATION,
(e) ANY CLAIM BY PURCHASER FOR DAMAGES BECAUSE OF DEFECTS, WHETHER KNOWN OR
UNKNOWN, WITH RESPECT TO THE IMPROVEMENTS OR THE PERSONAL PROPERTY, (f) THE
FINANCIAL CONDITION OR PROSPECTS OF THE PROPERTY AND (g) THE COMPLIANCE OR LACK
THEREOF OF THE REAL PROPERTY OR THE IMPROVEMENTS WITH GOVERNMENTAL REGULATIONS,
INCLUDING WITHOUT LIMITATION ENVIRONMENTAL LAWS, NOW EXISTING OR HEREAFTER
ENACTED OR PROMULGATED, IT BEING THE EXPRESS INTENTION OF SELLER AND PURCHASER
THAT, EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN ANY SELLER CLOSING
DOCUMENTS, THE PROPERTY WILL BE CONVEYED AND TRANSFERRED TO PURCHASER IN ITS
PRESENT CONDITION AND STATE OF REPAIR, “AS IS” AND “WHERE IS,”WITH ALL FAULTS.
PURCHASER REPRESENTS THAT IT IS A KNOWLEDGEABLE, EXPERIENCED


14

--------------------------------------------------------------------------------


AND SOPHISTICATED PURCHASER OF REAL ESTATE, AND THAT IT IS RELYING SOLELY ON ITS
OWN EXPERTISE AND THAT OF PURCHASER’S CONSULTANTS IN PURCHASING THE PROPERTY.
PURCHASER HAS BEEN GIVEN A SUFFICIENT OPPORTUNITY HEREIN TO CONDUCT AND HAS
CONDUCTED OR WILL CONDUCT SUCH INSPECTIONS, INVESTIGATIONS AND OTHER INDEPENDENT
EXAMINATIONS OF THE PROPERTY AND RELATED MATTERS AS PURCHASER DEEMS NECESSARY,
INCLUDING BUT NOT LIMITED TO THE PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF,
AND WILL RELY UPON SAME AND NOT UPON ANY STATEMENTS OF SELLER (EXCLUDING THE
LIMITED MATTERS EXPRESSLY REPRESENTED BY SELLER IN SECTION 8.1 HEREOF OR
EXPRESSLY REPRESENTED IN ANY SELLER CLOSING DOCUMENTS) NOR OF ANY OFFICER,
DIRECTOR, EMPLOYEE, AGENT OR ATTORNEY OF SELLER. PURCHASER ACKNOWLEDGES THAT ALL
INFORMATION OBTAINED BY PURCHASER WAS OBTAINED FROM A VARIETY OF SOURCES, AND
SELLER WILL NOT BE DEEMED TO HAVE REPRESENTED OR WARRANTED THE COMPLETENESS,
TRUTH OR ACCURACY OF ANY OF THE DOCUMENTS OR OTHER SUCH INFORMATION HERETOFORE
OR HEREAFTER FURNISHED TO PURCHASER. SUBJECT TO ANY REPRESENTATIONS AND
WARRANTIES EXPRESSLY SET FORTH IN SECTION 8.1 AND IN ANY SELLER CLOSING
DOCUMENTS, UPON CLOSING, PURCHASER WILL ASSUME THE RISK THAT ADVERSE MATTERS,
INCLUDING, BUT NOT LIMITED TO, ADVERSE PHYSICAL AND ENVIRONMENTAL CONDITIONS,
MAY NOT HAVE BEEN REVEALED BY PURCHASER’S INSPECTIONS AND INVESTIGATIONS.
SUBJECT TO ANY REPRESENTATIONS AND WARRANTIES EXPRESSLY SET FORTH IN SECTION 8.1
AND IN ANY SELLER CLOSING DOCUMENTS, PURCHASER ACKNOWLEDGES AND AGREES THAT,
UPON CLOSING, SELLER WILL SELL AND CONVEY TO PURCHASER, AND PURCHASER WILL
ACCEPT THE PROPERTY, “AS IS, WHERE IS,” WITH ALL FAULTS. PURCHASER FURTHER
ACKNOWLEDGES AND AGREES THAT THERE ARE NO ORAL AGREEMENTS, WARRANTIES OR
REPRESENTATIONS COLLATERAL TO OR AFFECTING THE PROPERTY BY SELLER, ANY AGENT OF
SELLER OR ANY THIRD PARTY. SELLER IS NOT LIABLE OR BOUND IN ANY MANNER BY ANY
ORAL OR WRITTEN STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO THE
PROPERTY FURNISHED BY ANY REAL ESTATE BROKER, AGENT, EMPLOYEE OR OTHER PERSON,
UNLESS THE SAME ARE SPECIFICALLY SET FORTH OR REFERRED TO HEREIN. PURCHASER
ACKNOWLEDGES THAT THE PURCHASE PRICE REFLECTS THE “AS IS, WHERE IS” NATURE OF
THIS SALE AND ANY FAULTS, LIABILITIES, DEFECTS OR OTHER ADVERSE MATTERS THAT MAY
BE ASSOCIATED WITH THE PROPERTY. PURCHASER, WITH PURCHASER’S COUNSEL, HAS FULLY
REVIEWED THE DISCLAIMERS AND WAIVERS SET FORTH IN THIS AGREEMENT AND UNDERSTANDS
THEIR SIGNIFICANCE AND AGREES THAT THE DISCLAIMERS AND OTHER AGREEMENTS SET
FORTH HEREIN ARE AN INTEGRAL PART OF THIS AGREEMENT, AND THAT SELLER WOULD NOT
HAVE AGREED TO SELL THE PROPERTY TO PURCHASER FOR THE PURCHASE PRICE WITHOUT THE
DISCLAIMERS AND OTHER AGREEMENTS SET FORTH IN THIS AGREEMENT.


15

--------------------------------------------------------------------------------


        PURCHASER AND PURCHASER’S AFFILIATES FURTHER COVENANT AND AGREE NOT TO
SUE SELLER AND SELLER’S AFFILIATES AND RELEASE SELLER AND SELLER’S AFFILIATES OF
AND FROM AND WAIVE ANY CLAIM OR CAUSE OF ACTION, INCLUDING WITHOUT LIMITATION
ANY STRICT LIABILITY CLAIM OR CAUSE OF ACTION, THAT PURCHASER OR PURCHASER’S
AFFILIATES MAY HAVE AGAINST SELLER OR SELLER’S AFFILIATES UNDER ANY
ENVIRONMENTAL LAW, NOW EXISTING OR HEREAFTER ENACTED OR PROMULGATED, RELATING TO
ENVIRONMENTAL MATTERS OR ENVIRONMENTAL CONDITIONS IN, ON, UNDER, ABOUT OR
MIGRATING FROM OR ONTO THE PROPERTY, INCLUDING, WITHOUT LIMITATION, THE
COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY ACT, OR BY
VIRTUE OF ANY COMMON LAW RIGHT, NOW EXISTING OR HEREAFTER CREATED, RELATED TO
ENVIRONMENTAL CONDITIONS OR ENVIRONMENTAL MATTERS IN, ON, UNDER, ABOUT OR
MIGRATING FROM OR ONTO THE PROPERTY. NOTWITHSTANDING THE PRECEDING SENTENCE,
(i) SUBJECT TO SECTION 8.3, THE PROVISIONS OF THE PRECEDING SENTENCE SHALL NOT
APPLY TO ANY BREACH OF A REPRESENTATION OR WARRANTY EXPRESSLY SET FORTH IN
SECTION 8.1 BELOW OR IN ANY SELLER CLOSING DOCUMENT, AND (ii) IF PURCHASER OR
ANY OF PURCHASER’S AFFILIATES IS THE SUBJECT OF ANY CLAIM OR CAUSE OF ACTION BY
A THIRD PARTY UNAFFILIATED WITH PURCHASER THAT ALLEGES A WRONGFUL ACT BY SELLER
DURING SELLER’S PERIOD OF OWNERSHIP OF THE PROPERTY, THEN PURCHASER OR
PURCHASER’S AFFILIATES, AS APPLICABLE, MAY SEEK CONTRIBUTORY DAMAGES FROM SELLER
WITH RESPECT TO SUCH CLAIM OR CAUSE OF ACTION. THE TERMS AND CONDITIONS OF THIS
SECTION 5.4 WILL EXPRESSLY SURVIVE THE TERMINATION OF THIS AGREEMENT OR THE
CLOSING, AS THE CASE MAY BE, AND, EXCEPT FOR THE PROVISIONS OF THE PRECEDING
SENTENCE THAT ARE LIMITED AS SET FORTH IN SECTION 8.3, WILL NOT MERGE WITH THE
PROVISIONS OF ANY CLOSING DOCUMENTS AND ARE HEREBY DEEMED INCORPORATED INTO THE
DEEDS AS FULLY AS IF SET FORTH AT LENGTH THEREIN.


ARTICLE VI
TITLE AND SURVEY MATTERS

        Section 6.1   Survey.   Purchaser acknowledges receipt of each Existing
Survey. Any modification, update or recertification of an Existing Survey shall
be at Purchaser’s election. Each Existing Survey together with each update
Purchaser has elected to obtain, if any, is herein referred to as an “Updated
Survey.”Provided that the transactions contemplated by this Agreement proceed to
Closing, Seller shall credit Purchaser at Closing for the actual cost of each
Updated Survey, up to Four Thousand Dollars ($4,000.00) per Project, that
Purchaser elects to obtain.


16

--------------------------------------------------------------------------------


        Section 6.2   Title Commitments and Objections.

  (a)     Promptly after execution of this Agreement, Seller shall if it has not
already done so, order title insurance commitments for each of the Century
Property, the Santa Fe Property and the Tri West Property (each, a “Title
Commitment”), together with copies of the title exceptions listed thereon. By
the tenth (10th) Business Day after the receipt of all of the Title Commitments
and relevant exception documents (the “Initial Objection Date”), Purchaser shall
provide Seller with written notice of its objection to any matters shown on the
Title Commitments or Existing Surveys if Purchaser deems same unacceptable. By
the tenth (10th) Business Day after receipt of any Updated Survey or any revised
Title Commitment (each, a “Subsequent Objection Date”), Purchaser shall provide
Seller with written notice of its objection to any matters shown on such Updated
Survey or revised Title Commitment if Purchaser deems same unacceptable,
provided that Purchaser may object only to new matters that were not previously
revealed by an Existing Survey or Title Commitment. Purchaser’s objections made
in accordance with the preceding two sentences are referred to herein as “Title
Objections” or “Survey Objections,” as applicable. In the event Seller does not
receive the Title Objections and Survey Objections by the Initial Objection Date
or relevant Subsequent Objection Date, Purchaser will be deemed to have accepted
the exceptions to title set forth on each Title Commitment and the matters shown
on each Existing Survey and Updated Survey as permitted exceptions (together
with any Title Objections and Survey Objections ultimately waived by Purchaser
or cured by Seller, the “Permitted Exceptions”). Notwithstanding anything to the
contrary set forth in this Section 6.2(a), any Survey Objection received after
the fortieth (40th) day after the Effective Date shall be deemed to be a
Permitted Exception unless the issue giving rise to such Survey Objection was
created by or on behalf of Seller such that Purchaser could not reasonably be
expected to object thereto by the fortieth (40th) day after the Effective Date.


  (b)     All ad valorem taxes, water rates or charges, sewer rents and
assessments, plus interest and penalties thereon, which on the Closing Date are
liens against the Real Property, will be credited against the Purchase Price
(subject to the provision for apportionment of taxes, water rates and sewer
rents herein contained) and shall not be deemed a Title Objection. If on the
Closing Date there shall be financing statements evidencing security interests
filed against the Property, such items shall not be Title Objections if (i) the
personal property covered by such security interests is no longer in or on the
Real Property and Seller signs an affidavit to that effect, or (ii) such
personal property is the property of a Tenant, and Seller executes and delivers
an affidavit to such effect, or (iii) the financing statement was filed more
than five (5) years prior to the Closing Date and was not renewed.


  (c)     If on the Closing Date the Real Property shall be affected by any
monetary lien which, pursuant to the provisions of this Agreement, is required
to be discharged or satisfied by Seller, Seller shall not be required to
discharge or satisfy the same of record provided that (i) the money necessary to
satisfy the lien is retained by the Title Company at Closing, and the Title
Company either omits the lien as an exception from the Title Commitment or
insures against collection thereof from out of the Real Property and
Improvements, and a credit is given to Purchaser for the recording charges for a
satisfaction or discharge of such lien that is recorded promptly after Closing,
or (ii) Seller discharges such lien by filing a bond and notices relating
thereto in accordance with Texas Property Code Section 53.171 et seq. and the
Title Company omits such lien as an exception from the Title Commitment.



17

--------------------------------------------------------------------------------


  (d)     No franchise, transfer, inheritance, income, corporate or other tax
(other than ad valorem taxes) open, levied or imposed against Seller or any
former owner of the Property, that may be a lien against the Property on the
Closing Date, shall be an objection to title if the Title Company either omits
the lien as an exception from the Title Commitment or insures against collection
thereof from or out of the Real Property and/or the Improvements, and provided
further that Seller deposits with the Title Company a sum reasonably sufficient
to secure a release of the Property from the lien thereof. If a search of title
discloses judgments, bankruptcies, or other returns against other persons having
names the same as or similar to that of Seller, Seller will deliver to Purchaser
an affidavit stating that such judgments, bankruptcies or other returns do not
apply to Seller, and such search results shall not be deemed Title Objections.


        Section 6.3    Title Defect.

  (a)     In the event Seller receives any Survey Objection or Title Objection
(collectively and individually, a “Title Defect”) within the time periods
required under Section 6.2 above, Seller may elect (but shall not be obligated)
to attempt to remove, or cause to be removed at its expense, any such Title
Defect (provided that Seller shall be obligated to cure those Title Defects
described in Section 6.3(b)), and shall provide Purchaser with notice, within
seven (7) days after its receipt of any such objection, of its intention to cure
any such Title Defect. If Seller elects to attempt or is obligated to cure any
Title Defect, the Scheduled Closing Date shall be extended with respect to all
of the Projects to the extent necessary in Seller’s discretion, for a period not
to exceed thirty (30) days, for the purpose of such removal. In the event that
(i) Seller elects not to attempt to cure any such Title Defect, or (ii) Seller
is unable to cure any such Title Defect within such thirty (30) day time period,
Seller shall so advise Purchaser and Purchaser shall have the right to terminate
this Agreement with respect to all of the Projects and receive a refund of the
Earnest Money Deposit, together with all interest which has accrued thereon, or
to waive such Title Defect in a written notice delivered to Seller and proceed
to the Closing. In addition, if such Title Defect is the result of Seller acting
knowingly and with the intent to prevent Purchaser from purchasing the Property,
Purchaser shall be entitled to the remedies set forth in Section 13.1(b).
Purchaser shall make such written election within seven (7) days after receipt
of Seller’s notice. If Purchaser elects to proceed to the Closing, any Title
Defects waived by Purchaser shall be deemed Permitted Exceptions. In any such
event of termination, Purchaser shall promptly return Purchaser’s Information to
Seller (provided Seller has paid to Purchaser the amount of the cost of
Purchaser’s Information other than the cost of copying the Documents), after
which neither party shall have any further obligation to the other under this
Agreement except for the Termination Surviving Obligations.


  (b)     Notwithstanding any provision of this Article VI to the contrary,
Seller will be obligated to cure exceptions to title to the Property, in the
manner described above, relating to (i) mortgages, deeds of trust, liens and
security interests securing any financings to Seller, (ii) any mechanic’s liens
resulting from work at the Property commissioned by Seller, provided that Seller
may elect to discharge any mechanic’s liens by filing a bond and notices
relating thereto in accordance with Texas Property Code Section 3.171 et seq.,
(iii) any judgment liens not exceeding Two Hundred Thousand Dollars ($200,000)
in the aggregate per Projectand (iv) delinquent ad valorem taxes.



18

--------------------------------------------------------------------------------



ARTICLE VII
INTERIM OPERATING COVENANTS, ESTOPPELS AND POST-CLOSING
MANAGEMENT

        Section 7.1   Interim Operating Covenants.  Seller covenants to
Purchaser that Seller will:

  (a)    Operations. From the Effective Date until Closing, continue to operate,
manage and maintain the Improvements in the ordinary course of Seller’s business
and substantially in accordance with Seller’s present practice, subject to
ordinary wear and tear and further subject to Article XI of this Agreement, and
including (i) maintaining in full force and effect all insurance policies or
replacing such policies with substantially similar policies, (ii) performing and
discharging all material obligations and undertakings of Seller under the Leases
and not permitting a material default by Seller to occur thereunder, (iii) using
and operating the Property in material compliance with any mortgage, ground
lease, Lease, Service Contract and insurance policy affecting the Property, and
(iv) not marketing the Property for sale or entering into any discussions or
negotiations with a potential purchaser of the Property, provided that if this
Agreement has been terminated pursuant to its terms or Seller receives a notice
or other communication indicating that Purchaser is seeking or will seek a
reduction in the Purchase Price, Seller may market the Property to other
potential purchasers and/or enter into direct negotiations or discussions with
other potential purchasers.


        From the Effective Date through the expiration of the Evaluation Period,
Seller will notify Purchaser in writing prior to the last day of the Evaluation
Period of any new Leases and Leasing Commission Agreements and amendments to
existing Leases and Leasing Commission Agreements and provide copies thereof to
Purchaser prior to such day, and will notify Purchaser of any real estate tax
appeals initiated or settled during such period. Notwithstanding the foregoing,
from the Effective Date until Closing, Seller may not enter into any new lease
at the Santa Fe Project without Purchaser’s prior written consent, which shall
not be unreasonably withheld, conditioned, or delayed (provided that Purchaser
shall have no obligation to consent to any new lease unless and until a copy
thereof certified by Seller as being true, correct and complete has been
furnished to Purchaser).

        After the expiration of the Evaluation Period, Seller shall not amend
any existing Lease or Leasing Commission Agreement or enter into any new Lease
or Leasing Commission Agreement, or initiate or settle any tax appeal, without
Purchaser’s prior written consent, which shall not be unreasonably withheld,
conditioned or delayed (provided that Purchaser shall have no obligation to
consent to any new Lease or Leasing Commission Agreement or amendments to any
existing or new Leases or Leasing Commission Agreements unless and until copies
of the foregoing certified by Seller as true, correct and complete have been
furnished to Purchaser); provided that Purchaser’s consent will not be required
in connection with the settlement of a tax appeal in the event that the
settlement results in an assessed value that is equal to or less than the
assessed value of the Real Property and Improvements that was used by the taxing
authority to calculate taxes owed for the calendar year prior to the year in
which the Closing occurs; and provided further that Purchaser’s consent will not
be required in connection with Seller entering into the Lease referenced on
Exhibit Q attached hereto and made a part hereof (the “Pre-Approved Lease”),
provided that the Pre-Approved Lease conforms in all material respects to the
parameters set forth on Exhibit Q.


19

--------------------------------------------------------------------------------


        Notwithstanding the foregoing, Seller hereby reserves the right, prior
to the expiration of the Evaluation Period, to bring suit against, settle
disputes with, and negotiate the surrender of the Lease of, defaulting Tenants,
provided that Seller shall provide Purchaser with prompt written notice of any
such suit, settlement or surrender, and, after the expiration of the Evaluation
Period, to bring suit against, settle disputes with, and negotiate the surrender
of the Lease of, any defaulting Tenant with the prior written consent of
Purchaser, which consent may be withheld in Purchaser’s sole and absolute
discretion.

  (b)    Compliance with Governmental Regulations. From the Effective Date until
Closing, not take any action that Seller knows would result in a failure to
comply in all material respects with all Governmental Regulations applicable to
the Property, it being understood and agreed that prior to Closing, Seller will
have the right to contest any such Governmental Regulations.


  (c)    Service Contracts. From the Effective Date through the expiration of
the Evaluation Period, Seller will notify Purchaser in writing prior to the last
day of the Evaluation Period of any new Service Contracts or amendments to
existing Service Contracts and provide copies thereof to Purchaser prior to such
day. After the expiration of the Evaluation Period, Seller shall not amend any
existing Service Contract or enter into a new Service Contract without
Purchaser’s prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed, provided that Purchaser’s consent shall not be
required if such Service Contract is terminable on thirty (30) days notice
without penalty to Purchaser. Seller agrees to cancel and terminate, effective
as of the Closing Date, Seller’s management agreements and any other Service
Contracts that are terminable without penalty unless Purchaser requests in
writing, prior to the expiration of the Evaluation Period, that one or more
remain in effect after Closing.


  (d)    Notices. To the extent received by Seller, from the Effective Date
until Closing, promptly deliver to Purchaser copies of written default notices,
notices of lawsuits and notices of violations affecting the Property.


  (e)    Updates. Up to and through the Closing, promptly advise Purchaser, in
writing, of any material changes to the representations set forth in
Section 8.1.


  (f)    Licenses and Permits. Seller shall not, before or after Closing,
release or modify any Licenses and Permits except with the prior written consent
of Purchaser, which shall not be unreasonably withheld, conditioned or delayed.


  (g)    Spectrasite Agreements. Seller will not amend the Spectrasite
Agreements without Purchaser’s prior written consent, which shall not be
unreasonably withheld, conditioned or delayed; provided, however, that no such
consent of Purchaser shall be required with respect to any amendment of a
Spectrasite Agreement that does not either (i) increase the monetary obligations
of the property owner(s) affected by such amendment or (ii) decrease the
amounts, if any, to be paid to the property owner(s) under the applicable
Spectrasite Agreement as long as, in each instance in which a Spectrasite
Agreement is amended, Seller notifies Purchaser in writing of the same as soon
as reasonably practicable thereafter.



20

--------------------------------------------------------------------------------


  (h)    Return of Earnest Money Deposit. In the event of a termination of this
Agreement after which Purchaser is entitled to receive a refund of all or a
portion of the Earnest Money Deposit and the interest thereon, Seller shall
promptly execute and deliver to the Escrow Agent such documents as may
reasonably be required in connection therewith.


        Section 7.2   Estoppels.  It will be a condition to Closing that Seller
obtain from each Major Tenant and, to the extent required to bring the aggregate
rented square footage covered to no less than 75% of the aggregate rented square
footage of the buildings located at each Project, other Tenants (such condition
shall be referred to herein as collectively, “Minimum Estoppel Coverage”), an
executed estoppel certificate in the form, or limited to the substance,
prescribed by each Major Tenant’s or, as applicable, other Tenant’s Lease,
executed by the applicable Tenant to be effective as of a date not earlier than
twenty (20) days prior to the Scheduled Closing Date. Notwithstanding the
foregoing, Seller agrees to request, no later than ten (10) days after the
expiration of the Evaluation Period, that each Major Tenant and other Tenant in
such buildings execute an estoppel certificate in the form annexed hereto as
Exhibit H, and Seller shall use good faith efforts to obtain same. Seller shall
not be in default of its obligations hereunder if any Major Tenant or other
Tenant fails to deliver an estoppel certificate, or delivers an estoppel
certificate which is not in accordance with this Agreement. Each Friday prior to
the Closing, Seller shall send to Purchaser a copy of each estoppel certificate
received by Seller during the previous week. If Minimum Estoppel Coverage is not
achieved at least two (2) Business Days prior to the Scheduled Closing Date,
Purchaser may, at its option, waive delivery of the remaining estoppel
certificates and proceed to close the transaction in accordance with this
Agreement, or, if Purchaser does not waive delivery of the estoppel
certificates, then the Scheduled Closing Date shall be extended until two (2)
Business Days following the date on which Purchaser receives the last estoppel
certificate necessary to satisfy Minimum Estoppel Coverage; provided, however,
in no event will the Scheduled Closing Date be extended more than thirty (30)
days. If the Minimum Estoppel Coverage is not satisfied two (2) Business Days
prior to the expiration of the thirty-day extension, Purchaser shall have the
right, at its option, to (i) waive such condition to Closing in writing and
proceed to close the transaction on the Scheduled Closing Date or (ii) terminate
this Agreement by written notice and receive a prompt return of the Earnest
Money Deposit, together with all interest which has accrued thereon, and except
with respect to the Termination Surviving Obligations, this Agreement shall be
null and void and the parties shall have no further obligations to each other
hereunder.

        Section 7.3   Seller shall obtain (a) approval from its Board of
Directors (or its general partner’s Board of Directors) to proceed to Closing
and (b) a waiver from certain holders of Mack-Cali Realty, L.P. units of all of
their rights of first offer (the “Right of First Offer”) with respect to each of
the Projects under the Contribution and Exchange Agreement among the MK
Contributors, the MK Entities, the Patriot Contributors, the Patriot Entities,
Patriot American Management and Leasing Corp., Cali Realty, L.P. and Cali Realty
Corporation, dated September 18, 1997, and shall provide written evidence to
Purchaser of such approval and waiver, no later than 5 p.m. Eastern Time on the
tenth (10th) Business Day after the Effective Date (the “Outside Approval
Date”). Failure by Seller to obtain said approval and waiver shall not be deemed
a default hereunder, but if Seller fails to obtain such approval and waiver, and
provide written evidence thereof to Purchaser, on or before the Outside Approval
Date, then Purchaser shall have the right to terminate this Agreement by written
notice to Seller at any time thereafter until such written evidence is delivered
to Purchaser, and in the event of such termination, Purchaser shall receive a
refund of the Earnest Money Deposit and this Agreement shall be of no further
force and effect, except for the Termination Surviving Obligations, which shall
survive any such termination.


21

--------------------------------------------------------------------------------



ARTICLE VIII
REPRESENTATIONS AND WARRANTIES

        Section 8.1   Seller’s Representations and Warranties.   The following
constitute the sole representations and warranties of Seller, which
representations and warranties shall be true as of the Effective Date and,
subject to Section 10.3(i), the Closing Date. Subject to the limitations set
forth in Section 8.3 of this Agreement, Seller represents and warrants to
Purchaser the following:

  (a)    Status. Seller is a limited partnership, duly organized and validly
existing under the laws of the State of Texas.


  (b)    Authority. Subject to Section 7.3 above, the execution and delivery of
this Agreement and the performance of Seller’s obligations hereunder have been
or will be duly authorized by all necessary action on the part of Seller, and
this Agreement constitutes the legal, valid and binding obligation of Seller.


  (c)    Non-Contravention. The execution and delivery of this Agreement by
Seller and the consummation by Seller of the transactions contemplated hereby
will not violate any judgment, order, injunction, decree, regulation or ruling
of any court or Authority or conflict with, result in a breach of, or constitute
a default under the organizational documents of Seller, any note or other
evidence of indebtedness, any mortgage, deed of trust or indenture, or any lease
or other material agreement (other than the Right of First Offer with respect to
which Seller is obligated to obtain a waiver as set forth in Section 7.3) or
instrument to which Seller is a party or by which it is bound.


  (d)    Suits, Proceedings and Violations. Except as listed in Exhibit I, there
are no legal actions, suits or similar proceedings pending and served, or, to
Seller’s Knowledge, threatened in writing against Seller or the Property which
(i) are not adequately covered by existing insurance and (ii) if adversely
determined, would materially and adversely affect the value of the Property, the
continued operations thereof, Seller’s ability to consummate the transactions
contemplated hereby, or the validity or enforceability of this Agreement. To
Seller’s Knowledge, except as listed in Exhibit I, Seller has not received any
written notice of any violations with respect to the Property of any
Governmental Regulations that have not been cured.



22

--------------------------------------------------------------------------------


  (e)    Non-Foreign Entity. Seller is not a “foreign person” or “foreign
corporation” as those terms are defined in the Internal Revenue Code of 1986, as
amended, and the regulations promulgated thereunder.


  (f)    Tenants. As of the date of this Agreement, the only tenants of the
Property are the Tenants set forth in the Lease Schedule listed on Exhibit F.
The Documents made available to Purchaser pursuant to Section 5.2 hereof include
true, correct and complete copies of all of the Leases listed on Exhibit F. None
of the Leases and none of the rents or other amounts payable thereunder have
been assigned, pledged or encumbered by Seller except for any assignments,
pledges or encumbrances that will be released at or before the Closing. There
are no leases or occupancy agreements in effect with respect to the Property
other than the Leases or as contained in the Leases, and the only concessions
made to Tenants are those that are set forth in the Leases.


  (g)    Defaults; Rent Rolls. To Seller’s Knowledge, (i) all written default
notices to or from any Tenant are or will be included in the Documents,
(ii) there are no existing material defaults by Tenants under the Leases except
as may be set forth on the schedule of Arrearages attached hereto as Exhibit K,
and (iii) Seller has not received any written notice of any material landlord
defaults under the Leases that have not been cured. To Seller’s Knowledge, the
Rent Rolls attached hereto as Exhibit N-1, Exhibit N-2, and Exhibit N-3 are true
and accurate in all material respects as of the respective dates set forth
thereon.


  (h)    Service Contracts and Separation Agreements. To Seller’s Knowledge
(i) none of the service providers listed on Exhibit E is in default under any
Service Contract and (ii) Seller is not in default under any Service Contract.
The Documents made available to Purchaser pursuant to Section 5.2 hereof include
true, correct and complete copies of the Spectrasite Agreements and all Service
Contracts listed on Exhibit E under which Seller is currently paying for
services rendered in connection with the Property. There are no management,
service, supply, maintenance, employment or other contracts in effect with
respect to the Property of any nature whatsoever, written or oral, which could
be binding on Purchaser after Closing, other than (x) the Service Contracts
listed on Exhibit E hereof and (y) the Spectrasite Agreements. To Seller’s
Knowledge, Seller has performed all of its current, material obligations under
the Spectrasite Agreements and each of the Service Contracts.


  (i)    Hazardous Substances. To Seller’s Knowledge, Seller has not received
any written notice that Seller or any previous owner, tenant, occupant or user
of the Property, or any other person or entity, has engaged in or permitted any
operations or activities upon, or any use or occupancy of the Property or any
portion thereof, for the purpose of or in any way involving the handling,
manufacture, treatment, storage, use, generation, release, discharge, refining,
dumping or disposal of any Hazardous Substances on, under, in or about the
Property in violation of any Governmental Regulations. To Seller’s Knowledge,
Seller has not received any written notice that any Hazardous Substances have
migrated from or to the Property in violation of any Environmental Laws. To
Seller’s Knowledge, Seller has not received any written notice that the Property
or its existing or prior uses fail or failed to materially comply with
Environmental Laws. To Seller’s Knowledge, Seller has not received any written
notice of any permits, licenses or other authorizations required under any
Environmental Laws with respect to the current uses of the Property, which have
not been obtained and complied with. To Seller’s Knowledge, Seller has not
received any written notice of any alleged violation of Environmental Laws in
connection with the Property or any liability for environmental damage in
connection with the Property for which Seller (or Purchaser after Closing) may
be liable. Notwithstanding the foregoing, each and every representation and
warranty set forth in this subparagraph is modified and superseded by any and
all information and documentation contained in the Environmental Reports set
forth on Exhibit M.



23

--------------------------------------------------------------------------------


  (j)    Condemnation Proceedings. To Seller’s Knowledge, Seller has received no
written notice of any condemnation or eminent domain proceeding pending or
threatened against the Property or any part thereof.


  (k)    Labor and Employment Matters. Neither Seller nor M-C Texas Management
L.P. is a party to any oral or written employment contracts or agreements with
respect to the Property, other than the Separation Agreements.


  (l)    Bankruptcy. Seller is not insolvent and has not (i) made a general
assignment for the benefit of creditors; (ii) filed a petition for bankruptcy or
commenced any other action seeking reorganization, arrangement, adjustment,
liquidation, dissolution or composition of it or its debts under any debtor
relief laws; or (iii) had any involuntary case, proceeding or other action
commenced against it that seeks to have any order for relief entered against it,
as debtor, under any debtor relief laws.


  (m)    No Commitments. To Seller’s Knowledge, Seller has not made any binding
commitments (other than with respect to the payment of taxes and special
assessments and in connection with ordinary utility services) that have not been
fulfilled to any Authority, utility company, school board, church or other
religious body or property owners association, or any other organization or
individual relating to the Property (other than those that may be contained in
the Leases or in a recorded document) that would impose an obligation upon
Purchaser or its successors or assigns to make any contribution or dedication of
money or land or to construct, install or maintain any improvements of a public
or private nature on or off the Property.


  (n)    Leasing Commissions. No brokerage or leasing commissions or other
compensations are due or payable to any person, firm, corporation or other
entity with respect to or on account of any of the Leases or any extensions or
renewals thereof other than pursuant to Leasing Commission Agreements. The
Documents to be made available to Purchaser for review pursuant to Section 5.2
hereof include copies of all Leasing Commission Agreements listed on Exhibit L.


  (o)    No Options. To Seller’s Knowledge, except for persons or entities that
have a Right of First Offer or as set forth in the Leases or any other Documents
made available to Purchaser to review, no third party has any option to purchase
all or any part of the Property.


  (p)    Tax Appeals. There are no on-going tax appeals other than those listed
on Exhibit S.



24

--------------------------------------------------------------------------------


        Section 8.2   Purchaser’s Representations and Warranties.  Purchaser
represents and warrants to Seller the following:

  (a)    Status. Centennial Acquisition Company is a duly organized and validly
existing corporation in good standing under the laws of the State ofTexas and is
directly or indirectly controlled by Steven H. Levin. Waramaug Acquisition Corp.
is a duly organized and validly existing corporation in good standing under the
laws of the State of Texas and is directly or indirectly controlled by Paul
Nussbaum.


  (b)    Authority. The execution and delivery of this Agreement and the
performance of Purchaser’s obligations hereunder have been duly authorized by
all necessary action on the part of Purchaser and this Agreement constitutes the
legal, valid and binding obligation of Purchaser.


  (c)    Non-Contravention. The execution and delivery of this Agreement by
Purchaser and the consummation by Purchaser of the transactions contemplated
hereby will not violate any judgment, order, injunction, decree, regulation or
ruling of any court or Authority or conflict with, result in a breach of or
constitute a default under the organizational documents of Purchaser, any note
or other evidence of indebtedness, any mortgage, deed of trust or indenture, or
any lease or other material agreement or instrument to which Purchaser is a
party or by which it is bound.


  (d)    Consents. No consent, waiver, approval or authorization is required
from any person or entity (that has not already been obtained) in connection
with the execution and delivery of this Agreement by Purchaser or the
performance by Purchaser of the transactions contemplated hereby.


        Section 8.3   Survival of Representations, Warranties and
Covenants.  The representations and warranties of Seller set forth in
Section 8.1 or in any Seller Closing Documents and the covenants of Seller set
forth in Section 7.1 will survive the Closing for a period of twelve (12)
months, after which time they will merge into the Deeds. Purchaser will not have
any right to bring any action against Seller as a result of any untruth or
inaccuracy of such representations or warranties or any such breach, unless and
until the aggregate amount of all liability and losses arising out of any such
untruth or inaccuracy, or any such breach, exceeds Twenty-Five Thousand Dollars
($25,000) per Project from the first dollar. In addition, in no event will
Seller’s liability for all such breaches exceed, in the aggregate, the sum of
One Million and No/100 Dollars ($1,000,000.00) per Project. Seller shall have no
liability with respect to any such representation, warranty or covenant if,
prior to the Closing, Purchaser has knowledge of any breach of such
representation, warranty or covenant, or any Document made available for
Purchaser’s review, tenant estoppel certificate, due diligence test,
investigation or inspection of the Property by Seller, or written disclosure by
Seller or Seller’s agents and employees discloses one or more facts that
conflict with any such representation, warranty or covenant, and Purchaser
nevertheless consummates the transaction contemplated by this Agreement. The
Closing Surviving Obligations and the Termination Surviving Obligations will
survive Closing or termination of this Agreement, as applicable, without
limitation unless a specified period is otherwise provided in this Agreement.
All other representations, warranties, covenants and agreements made or
undertaken by Seller under this Agreement, unless otherwise specifically
provided herein, will not survive the Closing but will be merged into the Deeds
and other Closing documents delivered at the Closing.


25

--------------------------------------------------------------------------------



ARTICLE IX
CONDITIONS PRECEDENT TO CLOSING

        Section 9.1   Conditions Precedent to Obligation of Purchaser.  The
obligation of Purchaser to consummate the transaction hereunder shall be subject
to the fulfillment on or before the Closing Date of all of the following
conditions, any or all of which may be waived by Purchaser in its sole
discretion:

  (a)     Seller shall have delivered to Escrow Agent all of the items required
to be delivered to Purchaser pursuant to the terms of this Agreement, including
but not limited to, those provided for in Section 10.3.


  (b)     All of the representations and warranties of Seller contained in this
Agreement shall be true and correct in all material respects as of the date of
Closing (with appropriate modifications permitted under this Agreement or not
materially adverse to Purchaser).


  (c)     Seller shall have performed and observed, in all material respects,
all covenants and agreements of this Agreement to be performed and observed by
Seller as of the Closing Date.


  (d)     The estoppel letters required to be delivered at Closing pursuant to
this Agreement shall have been obtained and delivered and shall reflect no facts
at material adverse variance with the facts disclosed in the Leases and any
related correspondence provided to Purchaser during the Evaluation Period in
accordance with Section 5.2 hereof.


  (e)     Except for those matters of which Seller has given written notice to
Purchaser or with respect to which Purchaser otherwise had knowledge prior to
the end of the Evaluation Period, on the Closing Date, there shall be (i) no
pending litigation seeking to enjoin the consummation of the sale and purchase
hereunder and (ii) no pending or threatened litigation to recover fee title to
the Property, or any part thereof or any interest therein.


  (f)     Purchaser shall have received marked Title Commitments from the Title
Company by the terms of which the Title Company agrees to issue to Purchaser at
Closing an owner’s policy of title insurance (the “Title Policy”) in the amount
of the Purchase Price on the then standard TLTA owner’s form insuring
Purchaser’s fee simple indefeasible title to the Real Property, identifying only
Permitted Exceptions on the Schedule B attached thereto and with (i) the
standard exception for parties in possession modified to refer only to parties
in possession as tenants or licensees under Leases set forth on a schedule
attached thereto, which schedule shall correspond to the Lease Schedule
delivered to Purchaser at Closing, (ii) the standard pre-printed exceptions as
to unrecorded easements, visible and apparent easements, public or private
roadways, or other matters which would be disclosed by an inspection of the
Property deleted (if Purchaser has obtained an Updated Survey of the relevant
Project that is satisfactory to the Title Company), and (iii) the standard
exception as to mechanic’s, materialmen’s or similar liens or other matters
relating to the completion of construction and payment of bills with respect
thereto deleted.



26

--------------------------------------------------------------------------------


        Section 9.2   Conditions Precedent to Obligation of Seller.  The
obligation of Seller to consummate the transaction hereunder shall be subject to
the fulfillment on or before the date of Closing (or as otherwise provided) of
all of the following conditions, any or all of which may be waived by Seller in
it sole discretion:

  (a)     Escrow Agent shall have received the Purchase Price as adjusted
pursuant to, and payable in the manner provided for in, this Agreement, and
Purchaser shall have provided written authority to Escrow Agent to release such
amount to Seller.


  (b)     Purchaser shall have delivered to Seller all of the items required to
be delivered to Seller pursuant to the terms of this Agreement, including but
not limited to, those provided for in Section 10.2.


  (c)     All of the representations and warranties of Purchaser contained in
this Agreement shall be true and correct in all material respects as of the date
of Closing (with appropriate modifications permitted under this Agreement or not
materially adverse to Seller).


  (d)     Purchaser shall have performed and observed, in all material respects,
all covenants and agreements of this Agreement to be performed and observed by
Purchaser as of the Closing Date.


  (e)     Purchaser shall have delivered to Seller, before the expiration of the
Evaluation Period, a notice setting forth the names of those persons currently
employed at the Property by Seller to whom Purchaser will make an offer of
employment at a level of compensation equal to or higher than such employee’s
current level of compensation (the “Employee Notice”); and if Purchaser intends
to make no such offers, the Purchaser shall so state in the Employee Notice.



ARTICLE X
CLOSING

        Section 10.1   Closing.  The consummation of the transaction
contemplated by this Agreement by delivery of documents and payments of money
shall take place at 12:00 p.m. Central Time on the Scheduled Closing Date at the
offices of the Escrow Agent. At Closing, the events set forth in this Article X
will occur, it being understood that the performance or tender of performance of
all matters set forth in this Article X are mutually concurrent conditions which
may be waived by the party for whose benefit they are intended. The acceptance
of the Deeds by Purchaser shall be deemed to be full performance and discharge
of each and every agreement and obligation on the part of Seller to be performed
hereunder at or prior to Closing unless otherwise specifically provided herein.


27

--------------------------------------------------------------------------------


        Section 10.2   Purchaser’s Closing Obligations.  On the Closing Date,
Purchaser, at its sole cost and expense, will deliver the following items to
Escrow Agent at Closing as provided herein:

  (a)     The Purchase Price, after all adjustments are made as herein provided,
by Federal Reserve wire transfer of immediately available funds, in accordance
with the timing and other requirements of Section 3.3;


  (b)     Two counterpart originals of each Assignment of Leases, duly executed
by Purchaser;


  (c)     Two counterpart originals of each Assignment, duly executed by
Purchaser;


  (d)     Evidence reasonably satisfactory to Seller that the person executing
the Assignments of Leases, the Assignments, and the Tenant Notice Letters on
behalf of Purchaser has full right, power and authority to do so;


  (e)     Form of written notice executed by Purchaser and to be addressed and
delivered to the Tenants by Purchaser in accordance with Section 10.6 herein,
(i) acknowledging the sale of the Property to Purchaser, (ii) acknowledging, if
applicable, that Purchaser has received and that Purchaser is responsible for
the Security Deposit (specifying the exact amount of the Security Deposit) and
(iii) indicating that rent should thereafter be paid to Purchaser and giving
instructions therefor (the “Tenant Notice Letters”);


  (f)     A counterpart original of the Closing Statement, duly executed by
Purchaser;


  (g)     A certificate, dated as of the date of Closing, stating (i) that the
representations and warranties of Purchaser contained in Section 8.2 are true
and correct in all material respects as of the Closing Date (with appropriate
modifications to reflect any changes therein) or identifying any representation
or warranty which is not, or no longer is, true and correct and explaining the
state of facts giving rise to the change and (ii) that Purchaser has extended an
offer of employment to those persons, if any, listed on the Employee Notice at a
level of compensation equal to or higher than the level of compensation such
person was earning as Seller’s employee as of the Closing Date. In no event
shall Purchaser be liable to Seller for, or be deemed to be in default hereunder
if any representation or warranty is not true and correct in all material
respects; provided, however, that such event shall constitute the
non-fulfillment of the condition set forth in Section 9.2(c); provided further
that such limitation of liabilities and waiver of default in the event of
Closing shall not apply with respect to the representation and warranty set
forth in 10.2(g)(ii) above. If, despite changes or other matters described in
such certificate, the Closing occurs, Purchaser’s representations and warranties
set forth in this Agreement shall be deemed to have been modified by all
statements made in such certificate;


  (h)     Such other documents as may be reasonably necessary or appropriate to
effect the consummation of the transaction which is the subject of this
Agreement; and



28

--------------------------------------------------------------------------------


  (i)     A counterpart original of a consulting agreement substantially in the
form attached hereto as Exhibit R (the “Consulting Agreement”), duly executed by
Purchaser.


        Section 10.3   Seller’s Closing Obligations.  At the Closing, Seller
will deliver to Escrow Agent the following documents:

  (a)     A special warranty deed for each Project with covenants against the
grantor’s acts (each, a “Deed”), duly executed and acknowledged by Seller,
conveying to Purchaser the Real Property and the Improvements subject only to
the relevant Permitted Exceptions;


  (b)     A blanket assignment and bill of sale for each Project in the form
attached hereto as Exhibit C (each, a “Bill of Sale”), duly executed by Seller,
assigning and conveying to Purchaser, without representation or warranty, title
to the Personal Property;


  (c)     Two counterpart originals of an assignment and assumption of Seller’s
interest, as lessor, in the Leases and Security Deposits for each Project in the
form attached hereto as Exhibit B (each, an “Assignment of Leases”), duly
executed by Seller, conveying and assigning to Purchaser all of Seller’s right,
title and interest, as lessor, in the Leases and Security Deposits;


  (d)     Two counterpart originals of an assignment and assumption of Seller’s
interest in the Spectrasite Agreements, the Service Contracts being assumed by
Purchaser and the Licenses and Permits for each Project in the form attached
hereto as Exhibit A (each, an “Assignment”), duly executed by Seller, conveying
and assigning to Purchaser all of Seller’s right, title, and interest, if any,
in the Service Contracts being assumed by Purchaser, the Licenses and Permits
and the Spectrasite Agreements (only to the extent the Spectrasite Agreements
pertain to the Property), together with consents to such assignments to the
extent required by the relevant agreement, license or permit and obtained by
Seller, provided that Seller shall be obligated only to make commercially
reasonable efforts to obtain such required consents and Seller’s failure to do
so shall not constitute a failure of a condition precedent to Closing or a
default under this Agreement and Purchaser shall not have a right to terminate
this Agreement or pursue any other remedy hereunder if Seller is unable to
obtain any such consent;


  (e)     The Tenant Notice Letters, duly executed by Seller, provided that, at
least five (5) Business Days prior to Closing, Purchaser shall provide to
Seller, in writing, the name and address to which Rental is to be paid after
Closing and, if such information is so delivered, Seller shall prepare the
Tenant Notice Letters for Purchaser’s signature as required under
Section 10.2(e);


  (f)     Evidence reasonably satisfactory to Purchaser and Title Company that
the person executing the documents delivered by Seller pursuant to this
Section 10.3 on behalf of Seller has full right, power, and authority to do so;



29

--------------------------------------------------------------------------------


  (g)     A certificate in the form attached hereto as Exhibit J(“Certificate as
to Foreign Status”) certifying that Seller is not a “foreign person” as defined
in Section 1445 of the Internal Revenue Code of 1986, as amended;


  (h)     Copies of the Spectrasite Agreements, all original Leases, to the
extent in Seller’s possession or control (or copies where originals are not
available), all original Licenses and Permits and Service Contracts being
assumed by Purchaser in Seller’s possession or control (or copies where
originals are not available), and all Documents, all of which may remain on site
at the Project to which they pertain and need not be delivered to the location
of the Closing;


  (i)     A certificate, dated as of the date of Closing, stating that the
representations and warranties of Seller contained in Section 8.1 are true and
correct in all material respects as of the Closing Date (with appropriate
modifications to reflect any changes therein as permitted by this Agreement) or
identifying any representation or warranty which is not, or no longer is, true
and correct and explaining the state of facts giving rise to the change. In no
event shall Seller be liable to Purchaser for, or be deemed to be in default
hereunder, if any representation or warranty is not true and correct in all
material respects (unless Seller failed to perform covenants under this
Agreement and such failure caused such representation or warranty to no longer
be true and correct in all material respects, in which event Purchaser shall be
entitled to the remedy set forth in the second sentence of Section 13.1(b), or
unless Seller knowingly and intentionally made a representation or warranty that
was materially untrue at the time it was made, in which event Purchaser shall be
entitled to all of the remedies set forth in Section 13.1(b)); provided,
however, that such event shall constitute the non-fulfillment of the condition
set forth in Section 9.1(b), entitling Purchaser to terminate this Agreement by
written notice to Seller and receive the prompt return of the Earnest Money
Deposit from the Escrow Agent, together with the interest earned thereon,
whereupon Purchaser and Seller will have no further rights or obligations under
this Agreement, except with respect to the Termination Surviving Obligations.
Notwithstanding anything herein to the contrary, however, if, after the
expiration of the Evaluation Period, any representation and warranty provided by
Seller in Sections 8.1(d) (except to the extent such legal actions, suits or
proceedings are not adequately covered by insurance and relate to (1) violations
of Environmental Laws which, if adversely determined, would materially and
adversely affect the value of a Project or the continued operations thereof or
(2) Seller’s ability to consummate the transactions contemplated hereby or (3)
the validity or enforceability of this Agreement), (g) (other than subpart (iii)
thereof), (h) (only subpart (i) of the first sentence and, to the extent
relating to a Service Contract not being assumed by Purchaser at Closing or
relating to a Service Contract that is terminable upon thirty (30) days notice
or less, subpart (ii) of the first sentence), (i) (but only to the extent that
such change would not have a material adverse effect on the value of a Project
or continued operations thereof), or (j) above is no longer true and correct in
all material respects (with appropriate modifications to reflect any changes
therein as permitted by this Agreement) and is disclosed accordingly by Seller
to Purchaser, Purchaser shall not be entitled to terminate this Agreement as a
result thereof unless the inaccurate representation prevents Purchaser from
obtaining its intended financing for its acquisition of the Property. If,
despite changes or other matters described in such certificate, the Closing
occurs, Seller’s representations and warranties set forth in this Agreement
shall be deemed to have been modified by all statements made in such
certificate;



30

--------------------------------------------------------------------------------


  (j)     The Lease Schedule and Rent Rolls, updated to show any changes, dated
no more than five (5) days prior to the Closing Date, and certified by Seller as
being, to Seller’s Knowledge, true and accurate in all material respects;


  (k)     Such affidavits or other documents as may reasonably be required by
the Title Company to issue each Title Policy subject only to the Permitted
Exceptions and to modify or eliminate the standard exceptions described in
Section 9.1(f) above;


  (l)     The marked-up Title Commitments required by Section 9.1(f) above;


  (m)     To the extent in Seller’s possession or control, originals of complete
sets of all architectural, mechanical, structural, electrical and as-built plans
and specifications used in connection with (i) the construction of or
alterations or repairs to each Project and (ii) the initial construction of the
Improvements, all of which may remain on site at the Project to which they
pertain and need not be delivered to the location of the Closing;


  (n)     All current unpaid real estate and personal property tax bills
relating to each Project and in Seller’s possession or control, all of which may
remain on site at the Project to which they pertain and need not be delivered to
the location of the Closing;


  (o)     All Documents in Seller’s possession or control that are necessary to
maintain the continuity of operation of the Property, all of which may remain on
site at the Project to which they pertain and need not be delivered to the
location of the Closing;


  (p)     To the extent in Seller’s possession or control, (i) all access and
security cards to restricted or secured areas of each Project and (ii) keys to
all locks at each Project, together with an accounting for such keys and access
and security cards in the possession of others, to the extent such an accounting
exists as of the Effective Date, all of which may remain on site at the Project
to which they pertain and need not be delivered to the location of the Closing;


  (q)     Possession of each Project subject only to the Permitted Exceptions;


  (r)     Such other documents as may reasonably be necessary or appropriate to
effect the consummation of the transaction contemplated by this Agreement,
including, if applicable, assignments of any Security Deposits that are letters
of credit; and


  (s)     A counterpart original of the Consulting Agreement, duly executed by
Seller or an affiliate of Seller (in either case, “Consultant”).


        Section 10.4   Prorations.

  (a)     Seller and Purchaser agree to adjust, as of 11:59 p.m. on the day
preceding the Closing Date (the “Proration Time”), the following (collectively,
the “Proration Items”):


  (i)        Rentals, in accordance with Section 10.4(b) below.



31

--------------------------------------------------------------------------------


  (ii)        Cash Security Deposits and any prepaid rents, together with
interest required to be paid thereon.


  (iii)        Utility charges payable by Seller, including, without limitation,
electricity, water charges and sewer charges. If there are meters on the Real
Property, Seller will cause readings of all said meters to be performed not more
than five (5) days prior to the Closing Date, and a per diem adjustment shall be
made for the days between the meter reading date and the Closing Date based on
the most recent meter reading.


  (iv)        Amounts payable under the Spectrasite Agreements and amounts
payable under the Service Contracts other than those Service Contracts which
Purchaser has elected not to assume.


  (v)        Real estate taxes due and payable for the calendar year. If the
Closing Date shall occur before the tax rate is fixed, the apportionment of real
estate taxes shall be upon the basis of the tax rate for the preceding year
applied to the latest assessed valuation. If, subsequent to the Closing Date,
real estate taxes (by reason of change in either assessment or rate or for any
other reason) for the Real Property and Improvements should be determined to be
higher or lower than those that are apportioned, a new computation shall be
made, and Seller agrees to pay Purchaser any increase shown by such
recomputation and vice versa. Purchaser shall pay its pro rata share of all
expenses incurred in connection with the real estate tax appeals relating to
taxes for calendar year 2004.


        Seller will be charged and credited for the amounts of all of the
Proration Items relating to the period up to the Proration Time, and Purchaser
will be charged and credited for all of the Proration Items relating to the
period from and after the Proration Time. The estimated Closing prorations shall
be set forth on a preliminary closing statement to be prepared by Seller and
submitted to Purchaser prior to the Closing Date (the “Closing Statement”). The
Closing Statement, once agreed upon, shall be signed by Purchaser and Seller.
The proration shall be paid at Closing by Purchaser to Seller (if the prorations
result in a net credit to Seller) or by Seller to Purchaser (if the prorations
result in a net credit to Purchaser) by increasing or reducing the cash to be
delivered by Purchaser in payment of the Purchase Price at the Closing. If the
actual amounts of the Proration Items are not known as of the Closing Date, the
prorations will be made at Closing on the basis of the best evidence then
available; thereafter, when actual figures are received, re-prorations will be
made on the basis of the actual figures, and a final cash settlement will be
made between Seller and Purchaser. No prorations will be made in relation to
insurance premiums, and Seller’s insurance policies will not be assigned to
Purchaser. Final readings and final billings for utilities will be made if
possible as of the Closing Date, in which event no proration will be made at the
Closing with respect to utility bills. Seller will be entitled to all deposits
presently in effect with the utility providers, and Purchaser will be obligated
to make its own arrangements for any deposits with the utility providers. The
provisions of this Section 10.4(a) will survive the Closing for twelve (12)
months.


32

--------------------------------------------------------------------------------


  (b)     Purchaser will receive a credit on the Closing Statement for the
prorated amount (as of the Proration Time) of all Rental previously paid to or
collected by Seller and attributable to any period from and after the Proration
Time. After the Closing, Seller will cause to be paid or turned over to
Purchaser all Rental, if any, received by Seller after Closing and attributable
to any period from and after the Proration Time. “Rental” as used herein
includes fixed monthly rentals, additional rentals, percentage rentals,
escalation rentals (which include each Tenant’s proration share of building
operation and maintenance costs and expenses as provided for under the Lease, to
the extent the same exceeds any expense stop specified in such Lease),
retroactive rentals, all administrative charges, utility charges, tenant or real
property association dues, storage rentals, special event proceeds, temporary
rents, telephone receipts, locker rentals, vending machine receipts and other
sums and charges payable by Tenants under the Leases or from other occupants or
users of the Property. Rental is “Delinquent” when it was due prior to the
Closing Date, and payment thereof has not been made on or before the Proration
Time. Delinquent Rental will not be prorated. With respect to Tenants still in
occupancy, Purchaser agrees to use commercially reasonable efforts with respect
to the collection of any Delinquent Rental, but Purchaser will have no liability
for the failure to collect any such amounts and will not be required to pursue
legal action to enforce collection of any such amounts owed to Seller by any
Tenant. With respect to Tenants no longer in occupancy, Seller reserves the
right to pursue the collection of Delinquent Rental. All sums collected by
Purchaser from and after Closing from each Tenant (excluding tenant specific
billings for tenant work orders and other specific services as described in and
governed by Section 10.4(d) below) will be applied first to Purchaser’s costs of
collection; then to current Rental (which may include delinquencies owed to
Seller for the calendar month of Closing); and then to delinquencies owed by
such Tenant to Seller together with Seller’s costs of collection, if applicable
and only to the extent incurred by Seller prior to the Closing, provided that in
no event shall Seller be entitled to recover Rental that is more than one
hundred twenty (120) days Delinquent. Any sums due Seller will be promptly
remitted to Seller. The provisions of this Section 10.4(b) shall survive the
Closing.


  (c)     At the Closing, Seller shall deliver to Purchaser a list of additional
rent, however characterized, under each Lease, including without limitation,
real estate taxes, electrical charges, utility costs and operating expenses
(collectively, “Operating Expenses”) billed to Tenants for the calendar year in
which the Closing occurs (both on a monthly basis and in the aggregate), the
basis on which the monthly amounts are being billed and the amounts incurred by
Seller on account of the components of Operating Expenses for such calendar
year. Upon the reconciliation by Purchaser of the Operating Expenses billed to
Tenants, and the amounts actually incurred for such calendar year, Seller and
Purchaser shall be liable for overpayments of Operating Expenses, and shall be
entitled to payments from Tenants with respect to underpayments of Operating
Expenses, as the case may be, on a pro-rata basis based upon each party’s period
of ownership during such calendar year.


  (d)     With respect to specific tenant billings for work orders, special
items performed or provided at the request of a Tenant or other specific
services, which are collected by Purchaser after the Closing Date but relate to
the foregoing specific services rendered by Seller prior to the Proration Time,
then notwithstanding anything to the contrary contained herein, Purchaser shall
cause the first amounts collected from such Tenant to be paid to Seller on
account thereof.



33

--------------------------------------------------------------------------------


  (e)     Notwithstanding any provision of this Section 10.4 to the contrary,
Purchaser shall be responsible for all leasing commissions under Leasing
Commission Agreements, tenant improvement costs or other expenditures due with
respect to (i) any Lease amendments entered into after the Effective Date in
accordance with the provisions of Section 7.1(a), (ii) any expansions or
renewals of any Leases pursuant to an option exercised after the Effective Date,
and (iii) any new Lease executed on or after the Effective Date in accordance
with the provisions of Section 7.1(a) (collectively, “New Leasing Costs”),
provided that the New Leasing Costs shall be prorated between Seller and
Purchaser such that Seller pays an amount equal to the New Leasing Costs times a
fraction, the numerator of which is the amount of Rental, if any, received by
Seller from the relevant Tenant prior to Closing for the relevant lease term (or
term of the renewal or expansion, as applicable), and the denominator of which
is the total Rental anticipated to be received for such Tenant for such lease
term, and Purchaser pays the remainder of the New Leasing Costs. Purchaser will
pay to Seller at Closing as an addition to the Purchase Price an amount equal to
any New Leasing Costs paid by Seller. Notwithstanding the foregoing, all initial
leasing commissions under Leasing Commission Agreements, initial tenant
improvement costs or other initial expenditures attributable only to (x) the
Pre-Approved Lease, (y) the Leases listed on Exhibit P and (z) that certain
Lease of 7,100 rentable square feet of space at the Century Property executed
July 14, 2004, between Seller and Altria Corporate Services, Inc.shall be paid
by Seller or, if not paid at or prior to Closing, shall be assumed by Purchaser
with a credit made against the Purchase Price in the amount thereof.


        Section 10.5   Costs of Title Company and Closing Costs.  Costs of the
Title Company and other Closing costs incurred in connection with the Closing
will be allocated as follows:

  (a)     Seller shall pay (i) Seller’s attorney’s fees; (ii) one-half (1/2) of
escrow fees, if any; and (iii) the cost of the premium for the Title Policy and
customary title searches; (iv) the cost of recording any lien releases such that
Purchaser obtains the Title Policy subject only to the Permitted Exceptions; and
(v) the cost of the Updated Surveys up to Four Thousand Dollars ($4,000) per
Project.


  (b)     Purchaser shall pay (i) the costs of recording the Deeds to the
Property and all other documents (other than lien releases); (ii) all costs of
any additional coverage under the Title Policy or endorsements or deletions
(including, without limitation, the modification of the survey exception) to the
Title Policy that are desired by Purchaser; (iii) all premiums and other costs
for any mortgagee policy of title insurance, if any, including but not limited
to any endorsements or deletions; (iv) Purchaser’s attorney’s fees; (v) one-half
(1/2) of escrow fees, if any; and (vi) the costs of each Updated Survey, except
to the extent set forth in Section 10.5(a).


  (c)     Any other costs and expenses of Closing not provided for in this
Section 10.5 shall be allocated between Purchaser and Seller in accordance with
the custom in the area in which the Property is located.


        Section 10.6   Post-Closing Delivery of Tenant Notice
Letters.  Immediately following Closing, Purchaser will deliver to each Tenant a
Tenant Notice Letter, as described in Section 10.2(e).


34

--------------------------------------------------------------------------------


        Section 10.7   Like-Kind Exchange.  Purchaser hereby acknowledges that
Seller may now or hereafter desire to enter into a partially or completely
nontaxable exchange (a “Section 1031 Exchange”) involving the Property (and/or
any one or more of the properties comprising the Property) under Section 1031 of
the Internal Revenue Code of 1986, as amended, and the Treasury Regulations
promulgated thereunder. In connection therewith, and notwithstanding anything
herein to the contrary, Purchasershall, at no cost or expense to Purchaser,
reasonably cooperate with Seller and shall take, and consent to Seller taking,
any reasonable action in furtherance of effectuating a Section 1031 Exchange
(including, without limitation, any action undertaken pursuant to Revenue
Procedure 2000-37, 2000-40 IRB, as may hereafter be amended or revised (the
“Revenue Procedure”)), including, without limitation, (a) permitting Seller or
an “exchange accommodation titleholder” (within the meaning of the Revenue
Procedure) (“EAT”) to assign, or cause the assignment of, this Agreement and all
of Seller’s rights hereunder with respect to any or all of the Property to a
“qualified intermediary” (as defined in Treasury Regulations Section
1.1031(k)-1(g)(4)(iii)) (a “QI”); (b) permitting Seller to assign this Agreement
and all of Seller’srights and obligations hereunder with respect to any or all
of the Property and/or to convey, transfer or sell any or all of the Property,
to (i) an EAT; (ii) any one or more limited liability companies (“LLCs”) that
are wholly-owned by an EAT; or (iii) any one or more LLCs that are wholly-owned
by Seller and/or any affiliate of Seller and to thereafter permit Sellerto
assign its interest in such one or more LLCs to an EAT; and (c) pursuant to the
terms of this Agreement, having any or all of the Property conveyed by an EAT or
any one or more of the LLCs referred to in (b)(ii) or (b)(iii) above, and
allowing for the consideration therefor to be paid by an EAT, any such LLC or a
QI; provided, however, that Purchaser shall not be required to delay the
Closing; and providedfurther that Seller shall provide whatever safeguards are
reasonably requested by Purchaser, and not inconsistent with Seller’s desire to
effectuate a Section 1031 Exchange involving any of the Property,to ensure that
all of Seller’s representations, covenants and obligations under this Agreement
shall be satisfied in accordance with the terms thereof and that Purchaser shall
not be required to take title to any property other than the Property.

        Section 10.8   Special Lease Provisions.  Purchaser shall receive a
credit at Closing toward the Purchase Price in an amount equal to the Free Rent
Credit calculated in accordance with Exhibit P.


ARTICLE XI
CONDEMNATION AND CASUALTY

        Section 11.1   Casualty.  If, prior to the Closing Date, all or a
Significant Portion of any Project is destroyed or damaged by fire or other
casualty, Seller will notify Purchaser of such casualty. Purchaser will have the
option to terminate this Agreement with respect to all of the Projects upon
notice to Seller given not later than fifteen (15) days after receipt of
Seller’s notice. If this Agreement is terminated, the Earnest Money Deposit and
all interest accrued thereon will be returned to Purchaser and thereafter
neither Seller nor Purchaser will have any further rights or obligations to the
other hereunder except with respect to the Termination Surviving Obligations. If
Purchaser does not elect to terminate this Agreement or less than a Significant
Portion of the affected Project is destroyed or damaged as aforesaid, Seller
will not be obligated to repair such damage or destruction but (a) Seller will
assign and turn over to Purchaser the insurance proceeds net of reasonable
collection costs (or if such have not been awarded, all of its right, title and
interest therein) payable with respect to such fire or other casualty up to the
amount of the Purchase Price allocated to the relevant Project and (b) the
parties will proceed to Closing pursuant to the terms hereof without abatement
of the Purchase Price, except that Purchaser will receive credit for any
insurance deductible amount. In the event Seller elects to perform any repairs
as a result of a casualty, Seller will be entitled to deduct its costs and
expenses from any amount to which Purchaser is entitled under this Section 11.1,
which right shall survive the Closing.


35

--------------------------------------------------------------------------------


        Section 11.2   Condemnation of Property.  In the event of (a) any
condemnation or sale in lieu of condemnation of any Project; or (b) any
condemnation or sale in lieu of condemnation of greater than twenty percent
(20%) of the allocated Purchase Price of any Project prior to the Closing or
that materially interferes with the operations of the Project, Purchaser will
have the option, to be exercised within fifteen (15) days after receipt of
notice of such condemnation or sale, of (i) electing to have this Agreement
remain in full force and effect with respect to all of the Projects or
(ii) terminating this Agreement as to all of the Projects. In the event that
either (x) any condemnation or sale in lieu of condemnation of any Project is
for equal to or less than twenty percent (20%) of the allocated Purchase Price
of the Project and does not materially interfere with the operations of the
Project, or (y) Purchaser does not terminate this Agreement pursuant to the
preceding sentence, Seller will assign to Purchaser any and all claims for the
proceeds of such condemnation or sale, and Purchaser will take title to such
Project with the assignment of such proceeds and subject to such condemnation
and without reduction of the Purchase Price. The term “materially interfere”
shall refer to a condemnation or sale that (a) leaves the remaining balance of
the Project in a condition such that the Project may not reasonably be
anticipated to be economically operated for the purposes and in the manner in
which it was operated prior to such taking or (b) affects a sufficient amount of
the Project such that the Project no longer complies with Governmental
Regulations or (c) causes a default under any of the Leases or gives any Major
Tenant a right to terminate its Lease. Should Purchaser elect to terminate
Purchaser’s obligations under this Agreement under the provisions of this
Section 11.2, the Earnest Money Deposit and any accrued interest thereon shall
be returned to Purchaser, and neither Seller nor Purchaser will have any further
obligation under this Agreement, except for the Termination Surviving
Obligations. Notwithstanding anything to the contrary herein, if any eminent
domain or condemnation proceeding is instituted (or notice of same is given)
solely for the taking of any subsurface rights for utility easements or for any
right-of-way easement, and the surface may, after such taking, be used in
substantially the same manner as though such rights have not been taken,
Purchaser will not be entitled to terminate this Agreement, but any award
resulting therefrom will be assigned to Purchaser at Closing and will be the
exclusive property of Purchaser upon Closing.


ARTICLE XII
CONFIDENTIALITY

        Section 12.1   Confidentiality.  Except as hereinafter permitted, Seller
and Purchaser each expressly acknowledge and agree that prior to Closing, the
transactions contemplated by this Agreement and the terms, conditions, and
negotiations concerning the same will be held in the strictest confidence by
each of them and will not be disclosed by either of them except to


36

--------------------------------------------------------------------------------


their respective legal counsel, accountants, consultants, officers, partners,
directors, shareholders, brokers, lenders, consultants and other Licensee
Parties, and except and only to the extent that such disclosure may be necessary
for their respective performances hereunder. Except as expressly provided in
this Agreement, Purchaser further acknowledges and agrees that, unless and until
the Closing occurs, all information obtained by Purchaser in connection with the
Property will not be disclosed by Purchaser to any third persons without the
prior written consent of Seller. Nothing contained in this Article XII will
preclude or limit either party to this Agreement from issuing a press release or
making other public disclosures with respect to any information otherwise deemed
confidential under this Article XII (a) in response to lawful process or
subpoena or other valid or enforceable order of a court of competent
jurisdiction or (b) required by law or (c) required by rule or regulation of the
Securities and Exchange Commission or the New York Stock Exchange, including
without limitation in any filings required by a governmental authority, or
(d) after Closing, provided that neither party shall issue a press release
pertaining to the Closing without the prior written consent of the other party,
which consent shall not be unreasonably withheld, conditioned or delayed. Seller
and Purchaser hereby agree, however, that the press release of either party
issued in connection with the Closing may contain a reference to the Purchase
Price. In determining whether a disclosure contemplated in the preceding
sentence is required by law or by rule or regulation of the Securities and
Exchange Commission or the New York Stock Exchange, the disclosing party is
entitled to rely upon the written advice of counsel. Nothing in this Article XII
will negate, supersede or otherwise affect the obligations of the parties under
the Confidentiality Agreement, and the provisions of this Article XII will
survive the termination of this Agreement.


ARTICLE XIII
REMEDIES

        Section 13.1    Default by Seller.

  (a)     In the event any Closing and any of the transactions contemplated
hereby do not occur as herein provided by reason of any default of Seller,
Purchaser may, as Purchaser’s sole and exclusive remedy, elect by written notice
to Seller within fifteen (15) days following the Scheduled Closing Date (as the
same may be extended pursuant to any express provision of this Agreement), any
of the following: (i) proceed to Closing on the unaffected Projects and
terminate this Agreement with respect to the Projects affected by any such
default, provided that Seller shall have thirty (30) days after notice from
Purchaser to cure any such default (the “Default Cure Period”) and if, at the
expiration of the Default Cure Period, all such defaults are cured, the parties
shall proceed to Closing on all of the Projects as to which Closing has not yet
occurred; or (ii) delay the Closing on all of the Projects until the expiration
of the Default Cure Period, at which time Purchaser may, by giving Seller
written notice thereof, terminate this Agreement with respect to the Projects
affected by any such default that has not been cured and proceed to Closing with
respect to the remaining Projects or may terminate this Agreement with respect
to all of the Projects; or (iii) proceed to Closing on the unaffected Projects
and seek to enforce specific performance of Seller’s obligations under Article X
of this Agreement, it being understood and agreed that the remedy of specific
performance shall not be available to enforce any other obligation of Seller
hereunder. Purchaser shall be deemed to have elected not to proceed under clause
(iii) of this Section 13.1 if after giving written notice as required above of
its intent to seek specific performance, Purchaser has failed to file suit for
specific performance against Seller in a court having jurisdiction in the county
and state in which the relevant Project is located on or before forty-five (45)
days following the Scheduled Closing Date, in which event Purchaser shall be
deemed to have elected to proceed under clause (i) of this Section 13.1.
Purchaser may not, in any event, terminate this Agreement by reason of Seller
default with respect to any Project until the expiration of the Default Cure
Period.



37

--------------------------------------------------------------------------------


  (b)     In the event of any termination by Purchaser under this Section 13.1,
Purchaser will receive from the Escrow Agent the Earnest Money Deposit allocated
to the relevant Project, together with all interest accrued thereon, whereupon
Seller and Purchaser will have no further rights or obligations under this
Agreement with respect to such Project, except with respect to the Termination
Surviving Obligations pertaining to such Project. If the default by Seller is a
material breach of any of Seller’s covenants set forth in Section 7.1, then
Seller shall be obligated upon demand to reimburse Purchaser for Purchaser’s
actual out-of-pocket third-party expenses incurred by Purchaser in connection
with (i) its due diligence investigation of the Projects, (ii) financing related
to the transactions contemplated hereby and (iii) its negotiation of this
Agreement, provided that Seller’s liability for such expenses shall not exceed,
in the aggregate, One Hundred Thousand and No/100 Dollars ($100,000.00). If such
default was also knowing and intentional with the intent to prevent Purchaser
from purchasing the Project, or if such termination was due to Seller knowingly
and intentionally having made a representation or warranty that was materially
untrue at the time it was made, in addition to the remedy in the preceding
sentence, Purchaser shall also be entitled to recover from Seller its actual
damages suffered as a result of the applicable Seller default(s), such damages
not to exceed the amount of the Earnest Money Deposit allocated to such Project
that is in escrow with the Escrow Agent at the time of such breach.


  (c)     Except as otherwise expressly set forth in Section 13.1 of this
Agreement, Purchaser expressly waives its rights to seek damages in the event of
Seller’s default hereunder, provided that, notwithstanding the foregoing,
nothing contained in this Section 13.1 will limit Purchaser’s remedies at law,
in equity or as herein provided in pursuing remedies of a breach by Seller of
any of the Termination Surviving Obligations.


        Section 13.2   Default by Purchaser.  In the event the Closing and the
consummation of the transactions contemplated herein do not occur as provided
herein by reason of any default of Purchaser, Purchaser and Seller agree it
would be impractical and extremely difficult to fix the damages which Seller may
suffer. Purchaser and Seller hereby agree that (a) an amount equal to the
Earnest Money Deposit, together with all interest accrued thereon, is a
reasonable estimate of the total net detriment Seller would suffer in the event
Purchaser defaults and fails to complete the purchase of the Property, and
(b) such amount will be the full, agreed and liquidated damages for Purchaser’s
default and failure to complete the purchase of the Property, and will be
Seller’s sole and exclusive remedy (whether at law or in equity) for any default
of Purchaser resulting in the failure of consummation of the Closing, whereupon
this Agreement will terminate and Seller and Purchaser will have no further
rights or obligations hereunder, except with respect to the Termination
Surviving Obligations. The payment of such amount as liquidated damages is not
intended as a forfeiture or penalty but is intended to constitute liquidated
damages to Seller. Notwithstanding the foregoing, nothing contained herein will
limit Seller’s remedies at law, in equity or as herein provided in the event of
a breach by Purchaser of any of the Termination Surviving Obligations.


38

--------------------------------------------------------------------------------



ARTICLE XIV
NOTICES

        Section 14.1    Notices.

  (a)     All notices or other communications required or permitted hereunder
shall be in writing, and shall be given by hand delivery, or any nationally
recognized overnight delivery service with proof of delivery, or by facsimile
transmission (provided that such facsimile is confirmed by the sender by
expedited delivery service in the manner previously described), sent to the
intended addressee at the address set forth below, or to such other address or
to the attention of such other person as the addressee will have designated by
written notice sent in accordance herewith. Unless changed in accordance with
the preceding sentence, the addresses for notices given pursuant to this
Agreement will be as follows:


If to Purchaser: Centennial Acquisition Company and
Waramaug Acquisition Corp.
17400 Dallas Parkway, Suite 216
Dallas, Texas 75287
Attn.: Steven H. Levin, Esq.
(214) 386-4920 (tele.)
(214) 490-7070 (fax)


With a copy to: Akin, Gump, Strauss, Hauer & Feld, L.L.P.
1700 Pacific Avenue, Suite 4100
Dallas, Texas 75201
Attn.: Cynthia B. Nelson, Esq.
(214) 969-2882 (tele.)
(214) 969-4343 (fax)


If to Seller: c/o Mack-Cali Realty Corporation
11 Commerce Drive
Cranford, New Jersey 07016


with separate notices to the attention of:


Mr. Mitchell E. Hersh
(908) 272-8000 (tele.)
(908) 272-0214 (fax)

and



39

--------------------------------------------------------------------------------


Roger W. Thomas, Esq.
(908) 272-2612 (tele.)
(908) 497-0485 (fax)


With a copy to: Jones Day
2727 North Harwood Street
Dallas, Texas 75201
Attn: Martha Wach, Esq.
(214) 220-3939 (tele.)
(214) 969-5121 (fax)


If to Escrow Agent: LandAmerica Financial Group, Inc.
7557 Rambler Road, Suite 1200
Dallas, Texas 75231
Attn.: John Pettiette, Esq.
(214) 346-7142 (tele.)
(214) 346-7132 (fax)


  (b)     Notices given by (i) overnight delivery service as aforesaid shall be
deemed received and effective on the first Business Day following such dispatch,
(ii) facsimile transmission as aforesaid shall be deemed given at the time and
on the date of machine transmittal provided same is sent and confirmation of
receipt is received by the sender prior to 4:00 p.m. (EST) on a Business Day (if
sent later, then notice shall be deemed given on the next Business Day) and
(iii) hand delivery as aforesaid shall be deemed given at the time and on the
date of delivery provided same is sent and delivered to the recipient prior to
4:00 p.m. EST on a Business Day (if delivered later, then notice shall be deemed
given on the next Business Day). Notices may be given by counsel for the parties
described above, and such notices shall be deemed given by said party, for all
purposes hereunder.



ARTICLE XV
ASSIGNMENT AND BINDING EFFECT

        Section 15.1   Assignment: Binding Effect.  Purchaser shall have a
one-time right to assign this Agreement to one or more entities (but no more
than two entities per Project) in which Paul Nussbaum and Steven H. Levin,
together or either of them individually, own, directly or indirectly, at least
5% of the equity interest, provided that Purchaser must provide notice of such
assignment to Seller at least five (5) Business Days prior to the Closing Date
and such notice shall include evidence that the assignment complies with the
requirements of this Section 15.1. Purchaser will not otherwise have the right
to assign this Agreement without Seller’s prior written consent. No assignment
of this Agreement by Purchaser shall relieve Purchaser of its obligations
hereunder.


40

--------------------------------------------------------------------------------



ARTICLE XVI
BROKERAGE

        Section 16.1   Brokers.  Purchaser and Seller represent that they have
not dealt with any brokers, finders or salesmen, in connection with this
transaction, and agree to indemnify, defend and hold each other harmless from
and against any and all loss, cost, damage, liability or expense, including
reasonable attorneys’ fees, which either party may sustain, incur or be exposed
to by reason of any claim for fees or commissions made through the other party.
The provisions of this Article XVI will survive any Closing or termination of
this Agreement.


ARTICLE XVII
ESCROW AGENT

        Section 17.1   Escrow.

  (a)     Escrow Agent will hold the Earnest Money Deposit in escrow in an
interest-bearing account of the type generally used by Escrow Agent for the
holding of escrow funds until the earlier of (i) the Closing, or (ii) the
termination of this Agreement in accordance with any right hereunder. In the
event Purchaser has not terminated this Agreement by the end of the Evaluation
Period, the Earnest Money Deposit shall be non-refundable to Purchaser, except
as otherwise expressly provided in this Agreement, but if not refunded in
accordance with this Agreement shall be credited against the Purchase Price at
the Closing. In the event this Agreement is terminated prior to the expiration
of the Evaluation Period, the Earnest Money Deposit and all interest accrued
thereon will be returned by the Escrow Agent to Purchaser. In the event the
Closing occurs, the Earnest Money Deposit and all interest accrued thereon will
be released to Seller, and Purchaser shall receive a credit against the Purchase
Price in the amount of the Earnest Money Deposit. In the event this Agreement is
terminated due to a Purchaser default, the Earnest Money Deposit and all
interest accrued thereon will be released to Seller in accordance with
Section 13.2. In all other instances, Escrow Agent shall not release the Earnest
Money Deposit to either party until Escrow Agent has been requested by Seller or
Purchaser to release the Earnest Money Deposit and has given the other party
five (5) Business Days to dispute, or consent to, the release of the Earnest
Money Deposit. Purchaser represents that the tax identification number for
purposes of reporting the interest earnings of Centennial Acquisition Company is
75-2822668, and the tax identification number for purposes of reporting the
interest earnings of Waramaug Acquisition Corp. is 20-1457393.


  (b)     Escrow Agent shall not be liable to any party for any act or omission,
except for bad faith, gross negligence or willful misconduct, and the parties
agree to indemnify Escrow Agent and hold Escrow Agent harmless from any and all
claims, damages, losses or expenses arising in connection herewith. The parties
acknowledge that Escrow Agent is acting solely as stakeholder for their mutual
convenience. In the event Escrow Agent receives written notice of a dispute
between the parties with respect to the Earnest Money Deposit and the interest
earned thereon (the “Escrowed Funds”), Escrow Agent shall not be bound to
release and deliver the Escrowed Funds to either party but may either
(i) continue to hold the Escrowed Funds until otherwise directed in a writing
signed by all parties hereto or (ii) deposit the Escrowed Funds with the clerk
of any court of competent jurisdiction. Upon such deposit, Escrow Agent will be
released from all duties and responsibilities hereunder. Escrow Agent shall have
the right to consult with separate counsel of its own choosing (if it deems such
consultation advisable) and shall not be liable for any action taken, suffered
or omitted by it in accordance with the advice of such counsel.



41

--------------------------------------------------------------------------------


  (c)     Escrow Agent shall not be required to defend any legal proceeding
which may be instituted against it with respect to the Escrowed Funds, the
Property or the subject matter of this Agreement unless requested to do so by
Purchaser or Seller and is indemnified to its satisfaction against the cost and
expense of such defense. Escrow Agent shall not be required to institute legal
proceedings of any kind and shall have no responsibility for the genuineness or
validity of any document or other item deposited with it or the collectibility
of any check delivered in connection with this Agreement. Escrow Agent shall be
fully protected in acting in accordance with any written instructions given to
it hereunder and believed by it to have been signed by the proper parties.



ARTICLE XVIII
MISCELLANEOUS

        Section 18.1   Waivers.  No waiver of any breach of any covenant or
provisions contained herein will be deemed a waiver of any preceding or
succeeding breach thereof, or of any other covenant or provision contained
herein. No extension of time for performance of any obligation or act will be
deemed an extension of the time for performance of any other obligation or act.

        Section 18.2   TIME OF THE ESSENCE.  TIME IS OF THE ESSENCE WITH RESPECT
TO ALL TIME PERIODS AND DATES FOR PERFORMANCE SET FORTH IN THIS AGREEMENT.

        Section 18.3   Recovery of Certain Fees.  In the event a party hereto
files any action or suit against another party hereto by reason of any breach of
any of the covenants, agreements or provisions contained in this Agreement, then
in that event the prevailing party will be entitled to have and recover certain
fees from the other party including all reasonable attorneys’fees and costs
resulting therefrom. For purposes of this Agreement, the term “attorneys’ fees”
or “attorneys’ fees and costs” shall mean the fees and expenses of counsel to
the parties hereto, which may include printing, photocopying, duplicating and
other expenses, air freight charges, and fees billed for law clerks, paralegals
and other persons not admitted to the bar but performing services under the
supervision of an attorney, and the costs and fees incurred in connection with
the enforcement or collection of any judgment obtained in any such proceeding.
The provisions of this Section 18.3 shall survive the entry of any judgment, and
shall not merge, or be deemed to have merged, into any judgment.

        Section 18.4   Construction.  Headings at the beginning of each
Article and Section are solely for the convenience of the parties and are not a
part of this Agreement. Whenever required by the context of this Agreement, the
singular will include the plural and the masculine will include the feminine and
vice versa. This Agreement will not be construed as if it had been prepared by
one of the parties, but rather as if both parties had prepared the same. All
exhibits and schedules referred to in this Agreement are attached and
incorporated by this reference, and any capitalized term used in any exhibit or
schedule which is not defined in such exhibit or schedule will have the meaning
attributable to such term in the body of this Agreement. In the event the date
on which Purchaser or Seller is required to take any action under the terms of
this Agreement is not a Business Day, the action will be taken on the next
succeeding Business Day.


42

--------------------------------------------------------------------------------


        Section 18.5   Counterparts.  This Agreement may be executed in multiple
counterparts, each of which, when assembled to include an original signature for
each party contemplated to sign this Agreement, will constitute a complete and
fully executed original. All such fully executed original counterparts will
collectively constitute a single agreement.

        Section 18.6   Severability.  If any term or other provision of this
Agreement is invalid, illegal, or incapable of being enforced by any rule of law
or public policy, all of the other conditions and provisions of this Agreement
will nevertheless remain in full force and effect, so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
adverse manner to either party. Upon such determination that any term or other
provision is invalid, illegal, or incapable of being enforced, the parties
hereto will negotiate in good faith to modify this Agreement so as to reflect
the original intent of the parties as closely as possible in an acceptable
manner to the end that the transactions contemplated hereby are fulfilled to the
extent possible.

        Section 18.7   Entire Agreement.  This Agreement is the final expression
of, and contains the entire agreement between, the parties with respect to the
subject matter hereof, and supersedes all prior understandings with respect
thereto. This Agreement may not be modified, changed, supplemented or
terminated, nor may any obligations hereunder be waived, except by written
instrument, signed by the party to be charged or by its agent duly authorized in
writing, or as otherwise expressly permitted herein.

        Section 18.8   Governing Law.  THIS AGREEMENT WILL BE CONSTRUED,
PERFORMED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE IN WHICH THE
PROPERTY IS LOCATED. SELLER AND PURCHASER HEREBY IRREVOCABLY SUBMIT TO THE
JURISDICTION OF ANY STATE OR FEDERAL COURT SITTING IN THE STATE IN WHICH THE
PROPERTY IS LOCATED IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT AND HEREBY IRREVOCABLY AGREE THAT ALL CLAIMS IN RESPECT OF SUCH
ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED IN A STATE OR FEDERAL COURT
SITTING IN THE STATE IN WHICH THE PROPERTY IS LOCATED.

        Section 18.9   No Recording.  The parties hereto agree that neither this
Agreement nor any affidavit or memorandum concerning it will be recorded and any
recording of this Agreement or any such affidavit or memorandum by Purchaser
will be deemed a default by Purchaser hereunder.

        Section 18.10   Further Actions.  The parties agree to execute such
instructions to the Title Company and such other instruments and to do such
further acts as may be reasonably necessary to carry out the provisions of this
Agreement.


43

--------------------------------------------------------------------------------


        Section 18.11   Joint and Several Liability.  If Purchaser is composed
of more than one person or entity, all obligations of Purchaser in, under or
pursuant to this Agreement shall be joint and several obligations of all parties
composing Purchaser.

        Section 18.12   Exhibits. The following sets forth a list of Exhibits to
the Agreement:

Exhibit A   Assignment   Exhibit B  Assignment of Leases  Exhibit C  Bill of
Sale  Exhibit D-1  Legal Description of Century Property  Exhibit D-2  Legal
Description of Santa Fe Property  Exhibit D-3  Legal Description of Tri West
Property  Exhibit E  Service Contracts  Exhibit F  Lease Schedule  Exhibit G 
[Intentionally deleted]  Exhibit H  Tenant Estoppel  Exhibit I  Suits,
Proceedings and Violations  Exhibit J  Certificate as to Foreign Status  Exhibit
K  Arrearages  Exhibit L  Leasing Commission Agreements  Exhibit M 
Environmental Reports  Exhibit N-1  Century Rent Roll  Exhibit N-2  Santa Fe
Rent Roll  Exhibit N-3  Tri West Rent Roll  Exhibit O  [Intentionally deleted] 
Exhibit P  Free Rent Credit  Exhibit Q  Pre-Approved Lease  Exhibit R 
Consulting Agreement  Exhibit S  Tax Appeals 

        Section 18.13   No Partnership.  Notwithstanding anything to the
contrary contained herein, this Agreement shall not be deemed or construed to
make the parties hereto partners or joint venturers, it being the intention of
the parties to merely create the relationship of Seller and Purchaser with
respect to the Property to be conveyed as contemplated hereby.

        Section 18.14   Limitations on Benefits.  It is the explicit intention
of Purchaser and Seller that no person or entity other than Purchaser, Seller
and Seller’s Affiliates and their permitted successors and assigns is or shall
be entitled to bring any action to enforce any provision of this Agreement
against any of the parties hereto, and the covenants, undertakings and
agreements set forth in this Agreement shall be solely for the benefit of, and
shall be enforceable only by, Purchaser, Seller and Seller’s Affiliates or their
respective successors and assigns as permitted hereunder. Except as set forth in
this Section 18.14, nothing contained in this Agreement shall under any
circumstances whatsoever be deemed or construed, or be interpreted, as making
any third party (including, without limitation, Broker) a beneficiary of any
term or provision of this Agreement or any instrument or document delivered
pursuant hereto, and Purchaser and Seller expressly reject any such intent,
construction or interpretation of this Agreement.


44

--------------------------------------------------------------------------------


        Section 18.15   Discharge of Obligations.  The acceptance of the Deeds
by Purchaser shall be deemed to be a full performance and discharge of every
representation and warranty made by Seller herein and every agreement and
obligation on the part of Seller to be performed pursuant to the provisions of
this Agreement, except those which are herein specifically stated to survive the
Closing.

[The remainder of this page is intentionally left blank.]


45

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, Seller and Purchaser have respectively executed this
Agreement as of the Effective Date.

Date Executed:

August 9, 2004 PURCHASER:

CENTENNIAL ACQUISITION COMPANY

By:  /s/ Steven H. Levin
——————————————
Name:  Steven H. Levin
Title:  President




August 6, 2004 WARAMAUG ACQUISITION CORP.

By:  /s/  Paul A. Nussbaum
——————————————
Name:  Paul A. Nussbaum
Title:  President






August 9, 2004 SELLER:

MACK-CALI TEXAS PROPERTY L.P.

By:  Mack-Cali Sub XVII, Inc., its general partner


      By:  /s/  Roger W. Thomas
      ———————————
      Name:  Roger W. Thomas
      Title:  Executive Vice President
                   and General Counsel

      As to Sections 3.3 and 4.3 and Article XVII only:


August 10, 2004 ESCROW AGENT:

COMMONWEALTH LAND TITLE INSURANCE
COMPANY

By:  /s/ Nancy Shirar
——————————————
Name:  Nancy Shirar
Title:  ______________
